SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2017 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Braskem S.A. Quarterly Information (ITR) at March 31, 2017 and Independent Auditors’ Report Review Report on review of interim financial information To Shareholders, Members of the Board and Management Braskem S.A. Camaçari - Bahia Introduction We have reviewed the accompanying individual and consolidated interim financial information of Braskem S.A. (the “Company”) included in the Quarterly Financial Information for the quarter ended March 31, 2017, which comprises the balance sheet as of March 31, 2017, the statements of profit or loss and comprehensive income for the three-month period then ended, changes in equity and cash flows for the three-month period then ended, and notes to the interim financial information. Management is responsible for the preparation and presentation of this individual interim financial information in accordance with CPC 21(R1) Technical Pronouncement - Interim Financial Reporting and the consolidated interim financial information in accordance with CPC 21(R1) and international standard IAS 34 - Interim Financial Reporting , issued by the International Accounting Standards Board - IASB, as well as for the presentation of this quarterly information in accordance with the standards issued by CVM - Brazilian Securities and Exchange Commission, applicable to the preparation of interim financial information. Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review in accordance with Brazilian and international review standards applicable to interim financial information (NBC TR 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity , respectively). A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the individual interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying individual interim financial information referred to above is not prepared, in all material respects, in accordance with CPC 21(R1) applicable to the preparation of interim financial information and presented in accordance with the standards issued by CVM - Brazilian Securities and Exchange Commission. Conclusion on the consolidated interim financial information Based on our review, nothing has come to our attention that causes us to believe that the accompanying consolidated interim financial information referred to above is not prepared, in all material respects, in accordance with CPC 21(R1) and IAS 34, issued by the IASB, applicable to the preparation of interim financial information and presented in accordance with the standards issued by CVM - Brazilian Securities and Exchange Commission. Emphasis of a matter We call your attention to note 19.3, which says about the ratification of the Leniency Agreement (the “Agreement”) with the Federal Prosecution Office, the Department of Justice (DoJ) and the Securities and Exchange Commission (SEC) of the United States of America, and with the General Prosecution Office of Switzerland, in the approximate amount of R$3.1 billion, and discloses information on progress of class action brought in the United States of America. Except for the value of the Agreement, as well as other non-monetary penalties enforced, the Company is not able, for the moment, to reliably foresee or measure the extent of financial and non-financial impacts on the Company and, accordingly, is not able to record possible additional losses that confirmation of accusations, possible lawsuits filed by other authorities and/or third-parties, and parallel investigations could cause to the Company, as well as resources required to remedy such occurrences, including possible effects deriving from the outcome of above-mentioned class action. Our opinion is not qualified in relation to this matter. Other matters Statements of value added We also reviewed the individual and consolidated statements of value added for the three-month period ended March 31, 2017, prepared under the responsibility of the Company's management, whose presentation on the interim financial information is required under the standards issued by CVM - Brazilian Securities and Exchange Commission applicable to the preparation of Interim Financial Information and considered as additional information by IFRS, which do not require the presentation of the statement of value added. These statements have been submitted to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that the accompanying statements of value added are not prepared, in all material respects, in accordance with the individual and consolidated interim financial information taken as a whole. Restatement of the corresponding values According to mencioned in the note 2.5, as a result of the change in accounting policy in the presentation of interest paid in the Cash Flow and in the classification of the bonus provision, the interim financial information related to the statements of profit or loss and cash flows for the period of three-month ended March 31, 2016, presented for comparison purposes, were adjusted and has been restated, as required in the CPC 23 - Accounting Policies, Changes in Accounting Estimates and Errors and CPC 26 (R1) - Presentation of Financial Statements. Our conclusion is not qualified in respect of this matter. São Paulo, August 15, 2017 KPMG Auditores Independentes CRC 2SP014428/O-6 Original report in Portuguese signed by Anselmo Neves Macedo Accountant CRC 1SP160482/O-6 Braskem S.A. Balance sheet at March 31, 2017 All amounts in thousands of reais Consolidated Parent company Assets Note Mar/2017 Dec/2016 Mar/2017 Dec/2016 Current assets Cash and cash equivalents 4 6,617,161 6,701,864 4,374,897 3,561,431 Financial investments 5 1,011,223 1,190,483 587,773 741,086 Trade accounts receivable 6 2,243,287 1,634,137 1,252,534 952,689 Inventories 7 5,546,050 5,238,014 3,706,576 3,795,899 Taxes recoverable 9 592,413 826,015 351,717 543,275 Dividends and interest on capital 8 14,986 14,986 31,421 31,421 Prepaid expenses 73,780 101,747 53,066 83,252 Related parties 8(b) 55,009 172,344 Derivatives operations 15.3 4,592 8,387 4,592 8,387 Other receivables 177,509 180,915 152,795 128,231 16,281,001 15,896,548 10,570,380 10,018,015 Non-current assets held for sale 3 375,217 359,704 273,183 263,912 16,656,218 16,256,252 10,843,563 10,281,927 Non-current assets Trade accounts receivable 6 64,932 70,236 3,669,457 2,794,889 Advances to suppliers 7 57,766 61,533 57,766 61,533 Taxes recoverable 9 1,156,582 1,088,353 1,058,587 998,039 Deferred income tax and social contribution 17(b.ii) 1,182,197 1,653,115 42,459 Judicial deposits 237,246 233,320 230,712 226,894 Related parties 8(b) 14,206 14,472 Insurance claims 50,848 50,653 50,848 50,653 Derivatives operations 15.3 30,321 29,308 Other receivables 135,894 140,971 128,108 129,704 Investments in subsidiaries and jointly-controlled investments 10(b) 105,102 92,313 5,555,196 4,132,529 Property, plant and equipment 11 29,606,664 29,336,710 15,745,870 15,963,127 Intangible assets 12 2,780,955 2,809,087 2,504,611 2,521,243 35,408,507 35,565,599 29,015,361 26,935,542 Total assets 52,064,725 51,821,851 39,858,924 37,217,469 The Management notes are an integral part of the financial statements. 1 Braskem S.A. Balance sheet at March 31, 2017 All amounts in thousands of reais Continued Consolidated Parent company Liabilities and shareholders' equity Note Mar/2017 Dec/2016 Mar/2017 Dec/2016 Current liabilities Trade payables 5,070,441 6,545,136 2,254,368 2,056,661 Borrowings 13 3,011,605 2,594,463 2,671,129 2,117,409 Braskem Idesa borrowings 14 9,911,068 10,437,791 Derivatives operations 15.3 30,130 29,042 9,052 Payroll and related charges 376,210 562,455 293,913 431,688 Taxes payable 16 1,048,893 624,080 704,909 424,088 Dividends 3,052 3,083 3,052 3,083 Advances from customers 219,846 203,216 39,366 28,200 Leniency agreement 19.3 1,291,488 1,354,492 1,195,646 948,286 Sundry provisions 18 83,441 112,891 64,053 87,084 Accounts payable to related parties 8(b) 1,020,978 956,609 Other payables 397,041 476,262 248,173 295,233 21,443,215 22,942,911 8,504,639 7,348,341 Non-current liabilities held for sale 3 102,033 95,396 21,545,248 23,038,307 8,504,639 7,348,341 Non-current liabilities Trade payables 229,489 201,686 8,368,970 8,832,553 Borrowings 13 19,635,082 20,736,604 6,025,913 6,463,032 Derivatives operations 15.3 799,004 861,302 799,004 861,302 Taxes payable 16 31,371 24,097 30,948 23,830 Accounts payable to related parties 8(b) 8,004,902 8,234,053 Loan to non-controlling shareholders of Braskem Idesa 1,597,072 1,620,519 Deferred income tax and social contribution 17(b.ii) 808,828 510,523 295,113 Post-employment benefits 161,160 162,136 71,899 71,899 Provision for losses on subsidiaries 87,382 92,365 Advances from customers 115,215 162,955 Contingencies 19 1,001,716 985,237 942,808 926,819 Leniency agreement 19.3 1,276,507 1,498,738 1,179,105 1,400,224 Sundry provisions 18 206,093 206,245 169,939 169,499 Other payables 123,942 92,792 6,003 6,070 25,985,479 27,062,834 25,981,986 27,081,646 Shareholders' equity 20 Capital 8,043,222 8,043,222 8,043,222 8,043,222 Capital reserve 232,430 232,430 232,430 232,430 Revenue reserves 834,616 834,616 834,616 834,616 Other comprehensive income (5,551,644) (6,321,859) (5,551,644) (6,321,859) Treasury shares (49,819) (49,819) (927) (927) Retained earnings 1,814,602 1,814,602 Total attributable to the Company's shareholders 5,323,407 2,738,590 5,372,299 2,787,482 Non-controlling interest in Braskem Idesa (789,409) (1,017,880) 4,533,998 1,720,710 5,372,299 2,787,482 Total liabilities and shareholders' equity 52,064,725 51,821,851 39,858,924 37,217,469 The Management notes are an integral part of the financial statements. 2 Braskem S.A. Statement of operations and statement of comprehensive income at March 31, 2017 All amounts in thousands of reais Consolidated Parent company Continued operations Note Mar/2017 Mar/2016 Mar/2017 Mar/2016 Restated Restated Net sales revenue 22 12,599,728 11,914,595 9,207,516 9,020,651 Cost of products sold (8,911,633) (8,613,285) (7,183,595) (7,148,985) 3,688,095 3,301,310 2,023,921 1,871,666 Income (expenses) Selling and distribution (346,302) (306,756) (224,492) (222,625) General and administrative (310,563) (285,256) (199,802) (169,918) Research and development (33,662) (42,594) (23,291) (23,065) Results from equity investments 10(c) 12,209 1,687 1,168,880 791,874 Other income (expenses), net 23 (101,509) (137,623) (93,134) (109,697) 2,908,268 2,530,768 2,652,082 2,138,235 Financial results 24 Financial expenses (835,509) (790,382) (559,412) (737,307) Financial income 164,980 165,494 151,092 144,063 Exchange rate variations, net 285,035 (860,396) (213,275) (821,635) Profit before income tax and social contribution 2,522,774 1,045,484 2,030,487 723,356 Current and deferred income tax and social contribution 17(a) (617,400) (260,818) (231,811) 86,929 Profit for the period of continued operations 1,905,374 784,666 1,798,676 810,285 Discontinued operations results 3 Profit from discontinued operations 13,499 16,303 8,876 13,106 Current and deferred income tax and social contribution (4,623) (5,415) 8,876 10,888 8,876 13,106 Profit for the period 1,914,250 795,554 1,807,552 823,391 Attributable to: Company's shareholders 1,807,552 823,391 Non-controlling interest in Braskem Idesa 106,698 (27,837) 0 Profit for the period 0 1,914,250 795,554 The Management notes are an integral part of the financial statements. 3 Braskem S.A. Statement of operations and statement of comprehensive income at March 31, 2017 All amounts in thousands of reais, except earnings or loss per share Continued Consolidated Parent company Note Mar/2017 Mar/2016 Mar/2017 Mar/2016 Restated Restated Profit for the period 1,914,250 795,554 1,807,552 823,391 Other comprehensive income or loss: Items that will be reclassified subsequently to profit or loss Fair value of cash flow hedge 87,578 27,918 54,945 139,587 Income tax and social contribution (28,471) (13,959) (18,681) (47,460) Fair value of cash flow hedge - Braskem Idesa 24,474 (83,752) Income tax and social contribution (7,342) 25,126 Fair value of cash flow hedge from jointly-controlled 594 (10,004) 594 (10,004) 59,701 3,955 53,990 23,497 Exchange variation of foreign sales hedge 15.3(a.i) 480,810 2,220,529 480,810 2,220,529 Sales Hedge - transfer to profit or loss 15.3(a.i) 249,240 421,800 249,240 421,800 Income tax and social contribution on exchange variation (248,217) (898,392) (248,217) (898,392) Exchange variation of foreign sales hedge - Braskem Idesa 15.3(a.ii) 907,532 (179,723) 680,649 (134,792) Sales Hedge - transfer to profit or loss - Braskem Idesa 15.3(a.ii) 30,918 23,188 Income tax on exchange variation - Braskem Idesa (281,535) 53,917 (211,151) 40,438 1,138,748 1,618,131 974,519 1,649,583 Foreign subsidiaries currency translation adjustment (299,411) (64,632) (251,244) (135,991) Total 899,038 1,557,454 777,265 1,537,089 Total comprehensive income for the period 2,813,288 2,353,008 2,584,817 2,360,480 Attributable to: Company's shareholders 2,584,817 2,360,480 Non-controlling interest in Braskem Idesa 228,471 (7,472) Total comprehensive income for the period 2,813,288 2,353,008 Parent company Mar/2017 Mar/2016 Note Basic and diluted Basic and diluted Profit per share attributable to the shareholders of the Company Restated of continued operations at the end of the period (R$) 21 (expressed in reais) Earnings per share - common 2.2608 1.0182 Earnings per share - preferred shares class "A" 2.2608 1.0182 Earnings per share - preferred shares class "B" 0.6069 0.6065 The Management notes are an integral part of the financial statements. 4 Braskem S.A. Statement of changes in shareholder’s equity All amounts in thousands of reais Consolidated Attributed to shareholders' interest Revenue reserves Total Additional Other Retained Braskem Non-controlling Total Capital Legal Retention dividends comprehensive Treasury earnings shareholders' interest in shareholders' Note Capital reserve reserve of profits proposed income shares (losses) interest Braskem Idesa equity At December 31, 2015 - restated 2.4 8,043,222 232,430 229,992 2,404,663 247,364 1,630,374 945,489 Comprehensive income for the year: Profit for the period - restated 823,391 823,391 (27,837) 795,554 Exchange variation of foreign sales hedge, net of taxes 1,649,583 1,649,583 (31,452) 1,618,131 Fair value of cash flow hedge, net of taxes 23,497 23,497 (19,542) 3,955 Foreign subsidiaries currency translation adjustment (135,991) (135,991) 71,359 (64,632) 1,537,089 823,391 2,360,480 (7,472) 2,353,008 Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes (6,809) 6,809 Realization of deemed cost of jointly-controlled investment, net of taxes (241) 241 (7,050) 7,050 At March 31, 2016 - restated 2.4 8,043,222 232,430 229,992 2,404,663 247,364 413,673 3,990,854 3,298,497 At December 31, 2016 8,043,222 232,430 229,992 604,624 2,738,590 1,720,710 Comprehensive income for the year: Loss for the year 1,807,552 1,807,552 106,698 1,914,250 Exchange variation of foreign sales hedge, net of taxes 974,519 974,519 164,229 1,138,748 Fair value of cash flow hedge, net of taxes 53,990 53,990 5,711 59,701 Foreign currency translation adjustment (251,244) (251,244) (48,167) (299,411) 777,265 1,807,552 2,584,817 228,471 2,813,288 Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes (6,809) 6,809 Realization of deemed cost of jointly-controlled investment, net of taxes (241) 241 (7,050) 7,050 At March 31, 2017 8,043,222 232,430 229,992 604,624 1,814,602 5,323,407 4,533,998 The Management notes are an integral part of the financial statements. 5 Braskem S.A. Statement of changes in shareholder’s equity All amounts in thousands of reais Parent Company Revenue reserves Additional Other Retained Total Capital Legal Retention dividends comprehensive Treasury earnings shareholders' Note Capital reserve reserve of profits proposed income shares (losses) equity At December 31, 2015 - restated 2.4 8,043,222 232,430 229,992 2,404,663 247,364 1,679,266 Comprehensive income for the year: Profit for the year 823,391 823,391 Exchange variation of foreign sales hedge, net of taxes 1,649,583 1,649,583 Fair value of cash flow hedge, net of taxes 23,497 23,497 Foreign subsidiaries currency translation adjustment (135,991) (135,991) 1,537,089 823,391 2,360,480 Equity valuation adjustments: Realization of additional property, plant and equipment price-level restatement, net of taxes (6,809) 6,809 Realization of deemed cost of jointly-controlled investment, net of taxes (241) 241 (7,050) 7,050 At March 31, 2016 - restated 2.4 8,043,222 232,430 229,992 2,404,663 247,364 413,673 4,039,746 At December 31, 2016 8,043,222 232,430 229,992 604,624 2,787,482 Comprehensive income for the year: Loss for the year 1,807,552 1,807,552 Exchange variation of foreign sales hedge, net of taxes 974,519 974,519 Fair value of cash flow hedge, net of taxes 53,990 53,990 Foreign currency translation adjustment (251,244) (251,244) 777,265 1,807,552 2,584,817 Equity valuation adjustments: Realization of deemed cost of jointly-controlled investment, net of taxes (6,809) 6,809 Realization of additional property, plant and equipment price-level restatement, net of taxes (241) 241 (7,050) 7,050 At March 31, 2017 8,043,222 232,430 229,992 604,624 1,814,602 5,372,299 The Management notes are an integral part of the financial statements. 6 Braskem S.A. Statement of cash flows at March 31, 2017 All amounts in thousands of reais Consolidated Parent company Note Mar/2017 Mar/2016 Mar/2017 Mar/2016 2.4 Restated Restated Profit (loss) before income tax and social contribution and for the result with discontinued operations 0 2,522,774 1,061,787 2,030,487 736,462 Adjustments for reconciliation of profit 0 Depreciation, amortization and depletion 702,122 571,104 467,835 490,773 Results from equity investments 10(c) (12,209) (1,687) (1,168,880) (804,980) Interest and monetary and exchange variations, net 214,931 364,706 561,345 541,291 Provision for losses and write-offs of long-lived assets 9,196 19,583 6,113 19,582 3,436,814 2,015,493 1,896,900 983,128 Changes in operating working capital 0 Held-for-trading financial investments 188,498 (278,826) 173,492 (287,992) Trade accounts receivable (604,109) 525,108 (1,174,538) 439,200 Inventories (316,471) 277,618 80,275 447,880 Taxes recoverable 206,326 316,153 148,468 165,058 Prepaid expenses 27,967 8,269 30,186 (975) Other receivables 3,851 (8,479) 89,843 (47,434) Trade payables (1,283,309) (1,883,587) (102,293) (1,603,311) Taxes payable 25,688 (202,681) 126,802 102,339 Advances from customers (31,110) (5,336) 11,166 (937) Leniency agreement (296,591) Sundry provisions (13,123) (5,003) (6,602) 13,551 Other payables (262,911) 32,171 (189,086) 27,820 Cash from operations 0 1,081,520 790,900 1,084,613 238,327 Interest paid (472,006) (447,767) (128,337) (136,984) Income tax and social contribution paid (40,953) (94,662) (17,458) (15,350) Net cash generated by operating activities 568,561 248,471 938,818 85,993 Proceeds from the sale of fixed assets 0 263 97 125 18 Acquisitions to property, plant and equipment and intangible assets (i) (272,934) (566,910) (197,899) (193,584) Premium in the dollar put option 0 (2,153) (2,153) Net cash used in investing activities Short-term and Long-term debit Obtained 660,324 803,625 660,324 823,523 Payments (886,221) (968,354) (506,800) (925,757) Project finance Obtained funds 91,094 Payment of borrowings (198,180) (80,391) Related parties Obtained 48,086 Payments (127,004) (1,718,207) Dividends paid (31) (4) (31) (4) Repurchase of treasury shares Net cash provided by financing activities 74,575 Exchange variation on cash of foreign subsidiaries 45,668 238,273 Increase (decrease) in cash and cash equivalents 813,466 Represented by Cash and cash equivalents at the beginning of the year 6,701,864 7,043,262 3,561,431 4,415,764 Cash and cash equivalents at the end of the year 6,617,161 6,809,163 4,374,897 2,487,746 Increase (decrease) in cash and cash equivalents 0 813,466 (i) In the first quarter of 2016, the capitalized interest paid that was included in this item (R$188,725 Consolidated, R$16,974 Parent Company) was reclassified to “Interest paid” (Note 2.5(a)). The Management notes are an integral part of the financial statements. 7 Braskem S.A. Statement of value added at March 31, 2017 All amounts in thousands of reais Consolidated Parent company Note Mar/2017 Mar/2016 Mar/2017 Mar/2016 2.4 Restated Restated Revenue 14,705,650 13,876,808 11,360,841 10,799,926 Sale of goods, products and services, including discontinued operations 14,692,787 13,942,809 11,362,160 10,861,088 Other income (expenses), net 14,184 (43,427) 302 (40,537) Allowance for doubtful accounts (1,321) (22,574) (1,621) (20,625) Inputs acquired from third parties Cost of products, goods and services sold (9,527,567) (8,138,161) (7,976,593) Material, energy, outsourced services and others (391,518) (328,509) (269,468) Impairment of assets (15,944) (996) (16,124) (768) Gross value added 4,614,849 3,956,727 2,878,047 2,553,097 Depreciation, amortization and depletion (702,122) (571,104) (467,835) (490,773) Net value added produced by the entity 3,912,727 3,385,623 2,410,212 2,062,324 Value added received in transfer 186,071 167,213 1,328,848 949,043 Results from equity investments 21,085 1,687 1,177,756 804,980 Financial income 164,980 165,494 151,092 144,063 Other 6 32 Total value added to distribute 4,098,798 3,552,836 3,739,060 3,011,367 Personnel 342,267 309,578 240,357 179,975 Direct compensation 278,135 242,114 190,931 133,445 Benefits 48,209 49,932 33,265 29,232 FGTS (Government Severance Pay Fund) 15,923 17,532 16,161 17,298 Taxes, fees and contribuitions 1,233,310 737,774 868,462 397,142 Federal 747,824 196,334 408,297 (40,093) State 475,481 530,014 452,759 429,267 Municipal 10,005 11,426 7,406 7,968 Remuneration on third parties' capital 608,971 1,709,930 822,689 1,610,859 Financial expenses (including exchange variation) 544,051 1,640,889 767,592 1,554,182 Rentals 64,920 69,041 55,097 56,677 Remuneration on own capital 1,914,250 795,554 1,807,552 823,391 Profit (loss) for the year, including discontinued operations 1,798,676 812,503 1,798,676 810,285 Non-controlling interest in Braskem Idesa 106,698 (27,837) Discontinued operations results 8,876 10,888 8,876 13,106 Value added distributed 4,098,798 3,552,836 3,739,060 3,011,367 The Management notes are an integral part of the financial statements. 8 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated 1 Operations Braskem S.A. (hereinafter “Parent Company”) is a public corporation headquartered in Camaçari, Bahia (“BA”), which jointly with its subsidiaries (hereinafter “Braskem” or “Company”) is controlled by Odebrecht S.A. (“Odebrecht”), which directly and indirectly holds interests of 50.11% and 38.32% in its voting and total capital, respectively. (a) Significant operating events impacting these financial statements (i) In January 2017, Braskem’s new line to produce ultra-high molecular weight polyethylene (UHMWPE), known commercially as UTEC®, started operations. Located in La Porte, Texas, the plant will complement the production capacity of the existing line in Brazil at the Petrochemical Complex in Camaçari. (ii) On January 27, 2017, the Board of Directors of the Company authorized the execution of a purchase agreement with Odebrecht Utilities S.A., through which Braskem undertook to purchase all shares held by the seller in Cetrel S.A., which represent 63.7% of its voting capital, for the aggregate amount of R$610 million, to be paid upon the consummation of the transaction. The consummation of the acquisition is subject to a vote by the Shareholders' Meeting of Braskem, in accordance with Article 256 of Federal Law 6,404/76, and to the conditions precedent typical to transactions of this nature. As of the date on which the issue of these financial statements was authorized, the Meeting had yet to be called. The Shareholders' Meeting to deliberate the approval of this transaction was convened for August 25, 2017. (b) Net working capital On March 31, 2017, consolidated net working capital was negative R$5,162,214. This situation, however, does not reflect the Company’s actual liquidity position. Note that, without the reclassification mentioned in the paragraph below, consolidated net working capital is positive at R$3,852,610. In compliance with CPC 26 and its corresponding accounting standard IAS 1 (Presentation of Financial Statements), its subsidiary Braskem Idesa, reclassified to current liabilities financial obligations in the form of Project finance originally maturing in the long term. These obligations include restrictive contractual clauses (covenants) that at the base date of this quarterly information, were in default (Note 14). Note that Braskem Idesa has been settling these obligations in accordance with their original maturity schedule. 2 Summary of significant accounting policies There were no changes in the accounting practices used in the preparation of the Quarterly Information in relation to those presented in the December 31, 2016 financial statements. Basis of preparation This Quarterly Information includes the three-month period ended March 31, 2017 and should be read together with the financial statements of Braskem as of December 31, 2016, which were prepared and presented (i) in the consolidated, in accordance with accounting practices adopted in Brazil, including the pronouncements issued by the Brazilian Accounting Pronouncements Committee (CPC), and in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) and (ii) in the Parent Company, in accordance with accounting practices adopted in Brazil, in compliance with the Law 6,404/76 and subsequent adjustments and the standards issued by the CPC. 9 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated The preparation of the Quarterly Information requires the use of certain critical accounting estimates. It also requires the Management of the Company to exercise its judgment in the process of applying its accounting policies. There were no significant changes in the assumptions and judgments made by the Company’s management in the use of estimates for the preparation of the Quarterly Information in relation to those used in the December 31, 2016 financial statements. Issue of these financial statements was authorized by the Executive Board on August 14, 2017. Consolidated and parent company quarterly information The consolidated Quarterly Information was prepared and is being presented in accordance with the pronouncements CPC 21 and IAS 34 - Interim Financial Reporting, which establish the minimum content for interim financial statements. The parent company information was prepared and is being presented in accordance with CPC pronouncement. All relevant information pertaining exclusively to these interim financial statements is presented herein and corresponds to the information used by the Management of the Company. Consolidated quarterly information The consolidated Quarterly Information includes the quarterly information of the Parent Company and companies in which it, directly or indirectly, maintains a controlling equity interest or controls the activities, as presented below: 10 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated Total and voting interest - % Headquarters Mar/2017 Dec/2016 Direct and Indirect subsidiaries Braskem America Finance Company ("Braskem America Finance") EUA 100.00 100.00 Braskem America, Inc. (“Braskem America”) EUA 100.00 100.00 Braskem Argentina S.A. (“Braskem Argentina”) Argentina 100.00 100.00 Braskem International GmbH ("Braskem Austria") (i) Austria 100.00 100.00 Braskem Europe GmbH ("Braskem Alemanha") Germany 100.00 100.00 Braskem Finance Limited (“Braskem Finance”) Cayman Islands 100.00 100.00 Braskem Idesa S.A.P.I. ("Braskem Idesa") Mexico 75.00 75.00 Braskem Idesa Servicios S.A. de CV ("Braskem Idesa Serviços") Mexico 75.00 75.00 Braskem Incorporated Limited ("Braskem Inc") Cayman Islands 100.00 100.00 Braskem Mexico Proyectos S.A. de C.V. SOFOM ("Braskem México Sofom") Mexico 100.00 100.00 Braskem Mexico, S. de RL de CV ("Braskem México") Mexico 100.00 100.00 Braskem Mexico Servicios S. RL de CV ("Braskem México Serviços") Mexico 100.00 100.00 Braskem Netherlands B.V. ("Braskem Holanda") Netherlands 100.00 100.00 Braskem Netherlands Finance B.V. (“Braskem Holanda Finance”) Netherlands 100.00 100.00 Braskem Netherlands Inc. B.V. (“Braskem Holanda Inc”) Netherlands 100.00 100.00 Braskem Petroquímica Chile Ltda. (“Braskem Chile”) Chile 100.00 100.00 Braskem Petroquímica Ltda. ("Braskem Petroquímica") Brazil 100.00 100.00 Lantana Trading Co. Inc. (“Lantana”) Bahamas 100.00 100.00 Specific Purpose Entity ("SPE") Fundo de Investimento Multimercado Crédito Privado Sol (“FIM Sol”) Brazil 100.00 100.00 Fundo de Investimento Caixa Júpiter Multimercado Crédito Privado Longo Prazo ("FIM Júpiter") Brazil 100.00 100.00 (i) In process of extinction. Foreign and functional currency The information on functional and foreign currency was presented in the 2016 annual financial statements of the Company, in Note 2.2. Exchange variation effects The main effects from exchange variation in this Quarterly Information are shown below: Final rate End of period rate at Mar/2017 Dec/2016 Variation Mar/2017 Dec/2016 Variation U.S. dollar - Brazilizan real 3.1684 3.2591 -2.78% 3.1279 3.9022 -19.84% U.S. dollar - Mexican peso 18.8370 20.6352 -8.71% 20.3151 18.0244 12.71% U.S. dollar - Euro 0.9321 0.9479 -1.66% 0.9388 0.9068 3.53% 11 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated Reconciliation of equity and profit (loss) for the period between Parent Company and consolidated Shareholders' equity Profit for the year Mar/2017 Dec/2016 Mar/2017 Dec/2016 Parent company 5,372,299 2,787,482 1,807,552 823,391 Braskem shares owned by subsidiary Braskem Petroquímica (48,892) Non-controlling interest of Braskem Idesa (1,017,880) 106,698 (27,837) Consolidated 4,533,998 1,720,710 1,914,250 795,554 Restatement The statements of operations and of cash flows for the first quarter of 2016 and the starting balance of equity in December 2015 were restated due to the inflation adjustment of taxes recognized from prior periods and other prior-year adjustments. The information related to this restatement was reported in the 2016 annual financial statements of the Company, in Note 2.4. The effect on the first quarter result corresponding to the update by the SELIC, recorded under "Financial expenses", was R$5,805. Additionally, the statement of cash flows for the period ended March 31, 2016 was restated due to the reclassification of Brazilian government bonds from “cash and cash equivalents” to “financial investments” (Note 5). Change in accounting policy (a) Braskem's Management decided to change, in the statement of cash flows, the presentation of interest paid that were presented in the group called "net cash used in investing activities". These amounts are now presented as "interest paid". This change provides (i) the direct identification of the total amount paid as interest and (ii) greater accuracy in determining the net cash generated by operating activities. The reclassified amounts for the first quarter of 2016 were R$188,725 and R$16,974 in the consolidated and the Parent Company cash flows, respectively. (b) In 2017, the Company changed the classification of the bonus provision in order to standardize the classification for all companies, whether productive or not, and to understand that the current classification is more appropriate due to the characteristic of this provision of not present recurring elements or, when they recur, do not repeat their amount year by year. In the first quarter of 2016, the consolidated amounts related to this item were reclassified from "costs of products sold" (R$38,494), "selling and distribution expenses" (R$1,504) and "general and administrative expenses" (R$43,439) to the group called “other net income (expenses)” (Note 23). 12 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated 3 Assets held for sale and discontinued operations On January 9, 2017, the Board of Directors approved the sale of the subsidiaries Quantiq Distribuidora Ltda. and IQAG Armazens Gerais Ltda. to the company GTM do Brasil Comércio de Produtos Químicos Ltda. The sale agreement, in the amount of R$550 million, was signed on the following day, and in January the operation was approved by Brazil’s antitrust agency CADE (Conselho Administrativo de Defesa Econômica). This sale was consummated on April 3, 2017, date on which the control was transferred to the buyer and the receipt of the amount of R$450 million. The balance of R$100 million will be received in up to 12 months, and may undergo customary adjustments in this type of operation. The assets and liabilities classified as held for sale and the result with discontinued operations are stated as follows: Assets and liabilities classified as held for sale Mar/2016 Dec/2016 Assets Cash and cash equivalents 40,216 76,146 Trade accounts receivable 119,076 65,626 Inventories 82,815 84,296 Taxes recoverable 46,858 45,859 Property, plant and equipment 61,591 61,037 Intangible assets 6,729 6,665 Other assets 17,932 20,075 Total assets 375,217 359,704 Liabilities Trade payables 75,852 62,692 Payroll and related charges 7,099 11,170 Dividends 6,371 6,371 Taxes payable 9,668 7,064 Other payables 3,043 8,099 Total liabilities 102,033 95,396 Result with discontinued operations Mar/2016 Dec/2016 Net sales revenue 212,238 211,915 Cost of products sold and services provided (169,739) Gross profit 35,281 42,176 Income (expenses) Selling and distribution (10,164) (11,617) General and administrative (12,067) (20,021) Other income (expenses), net (1,298) 1,691 Operating profit 11,752 12,229 Financial results 1,747 4,074 Profit before income tax and social contribution 13,499 16,303 Current and deferred income tax and social contribution (5,415) Result with discontinued operations 8,876 10,888 13 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated 4 Cash and cash equivalents The information on cash and cash equivalents was presented in the 2016 annual financial statements of the Company, in Note 6. Consolidated Mar/2017 Dec/2016 Cash and banks (i) 2,055,074 2,178,611 Cash equivalents: Domestic market 2,824,040 2,914,685 Foreign market (i) 1,738,047 1,608,568 Total 6,617,161 6,701,864 (i) On March 31, 2017, it includes cash and banks of R$162,346 (R$172,390 on December 31, 2016) and cash equivalents of R$19,943 (R$29,169 on December 31, 2016) of the subsidiary Braskem Idesa, available for its exclusive use. 5 Financial investments The information on financial investments was presented in the 2016 annual financial statements of the Company, in Note 7. Consolidated Mar/2017 Dec/2016 Loans and receivables Time deposit investments (i) 421,957 434,015 Held-for-trading Letras Financeiras do Tesouro - LFT (ii) 588,614 755,712 Other 652 756 Total 1,011,223 1,190,483 Current assets 1,011,223 1,190,483 Total 1,011,223 1,190,483 (i) This investment was given as guarantee to cover Braskem’s obligation related to the constitution of a reserve account for the project finance of the subsidiary Braskem Idesa. (ii) Government bonds held-for-trading refers to Brazilian floating-rate government bonds (“LFTs”). These bonds have maturity above three months, immediate liquidity and expected realization in the short term. 14 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated 6 Trade accounts receivable The information on trade accounts receivable was presented in the 2016 annual financial statements of the Company, in Note 8. Consolidated Parent Company Mar/2017 Dec/2016 Mar/2017 Dec/2016 Consumers Domestic market 1,060,610 869,306 1,282,288 969,072 Foreign market 1,629,489 1,215,626 4,000,203 3,137,384 Allowance for doubtful accounts (381,880) (380,559) (360,500) (358,878) Total 2,308,219 1,704,373 4,921,991 3,747,578 Current assets 2,243,287 1,634,137 1,252,534 952,689 Non-current assets 64,932 70,236 3,669,457 2,794,889 Total 2,308,219 1,704,373 4,921,991 3,747,578 7 Inventories The information on inventories was presented in the 2016 annual financial statements of the Company, in Note 9. Consolidated Parent company Mar/2017 Dec/2016 Mar/2017 Dec/2016 Finished goods 3,814,406 3,444,898 2,496,218 2,314,755 Raw materials, production inputs and packaging 965,013 1,407,399 797,769 1,266,323 Maintenance materials 335,572 312,167 165,635 162,568 Advances to suppliers 439,030 103,267 261,713 82,618 Imports in transit and other 49,795 31,816 43,007 31,168 Total 5,603,816 5,299,547 3,764,342 3,857,432 In current assets 5,546,050 5,238,014 3,706,576 3,795,899 In non-current assets 57,766 61,533 57,766 61,533 Total 5,603,816 5,299,547 3,764,342 3,857,432 15 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated 8 Related parties The information concerning related parties was presented in the 2016 annual financial statements of the Company, in Note 10. (a) Consolidated Consolidated Balances at March 31, 2017 Balances at December 31, 2016 Associated companies, Jointly-controlled investment and Related companies Associated companies, Jointly-controlled investment and Related companies Odebrecht and Petrobras and Odebrecht and Petrobras and Balance sheet subsidiaries subsidiaries Other Total subsidiaries subsidiaries Other Total Assets Current Trade accounts receivable 6,492 41,306 42,678 90,476 5,634 33,843 28,390 67,867 Inventories 151,965 8(c.iv) 36,294 188,259 5,434 5,434 Dividends and interest on capital 14,986 14,986 14,986 14,986 Other 73 73 50 50 Total assets 158,530 77,600 57,664 293,794 5,684 39,277 43,376 88,337 Liabilities Current Trade payables 51,599 809,672 2,112 863,383 77,461 904,090 1,226 982,777 Total liabilities 51,599 809,672 2,112 863,383 77,461 904,090 1,226 982,777 Three-month period ended March 31, 2016 Three-month period ended March 31, 2016 Associated companies, Jointly-controlled investment and Related companies Associated companies, Jointly-controlled investment and Related companies Odebrecht and Petrobras and Odebrecht and Petrobras and subsidiaries subsidiaries Other Total subsidiaries subsidiaries Other Total Transactions Sales of products 12,889 451,426 167,761 632,076 15,569 695,947 117,856 829,372 Purchases of raw materials, finished goods services and utilities 173,906 (i) 3,795,560 7,796 3,977,262 436,042 (i) 2,536,367 22,165 2,994,574 Financial income (expenses) 4,350 (20,225) (15,875) (18,014) (50,061) (68,075) General and administrative expenses Post-employment benefits plan ("EPE") Odebrecht Previdência Privada ("Odeprev") 5,611 5,611 5,055 5,055 (i) Includes expenses with the Braskem Idesa project, of which R$27,091 related to the period ended March 31, 2017, and R$330,406 related to the period ended March 31, 2016. 16 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated (b) Parent Company Balances at March 31, 2017 Associated companies, Jointly-controlled investment and associated companies Related companies EPE Braskem Braskem Braskem Braskem Braskem Braskem Odebrecht and Petrobras and FIM Sol and Balance sheet Inc. Holanda Holanda Inc Petroquímica America Argentina Other subsidiaries subsidiaries FIM Júpiter Total Assets Current Cash and equivalents 2,930,944 2,930,944 Trade accounts receivable 826 181,260 22,167 78,220 72,401 6,492 37,855 399,221 Inventories 151,965 8(c.iv) 36,294 188,259 Dividends and interest on capital 16,435 14,986 31,421 Related parties 7 2,365 39,376 18 13,170 73 55,009 Non-current Trade accounts receivable 2,452,856 1,156,906 3,609,762 Related parties Loan agreements 14,115 91 14,206 Total assets 2,466,971 1,157,739 200,060 61,543 78,238 100,648 158,530 74,149 2,930,944 7,228,822 Liabilities Current Trade payables 889,112 14 476 20,820 769,751 1,680,173 Accounts payable to related parties Advance to export 194,702 641,328 836,030 Other payables 184,948 184,948 Non-current Trade Payables 1,164,207 6,992,921 8,157,128 Accounts payable to related parties Advance to export 7,729,758 262,977 7,992,735 Payable notes 12,167 12,167 Total liabilities 1,176,374 6,992,921 7,924,460 1,074,060 904,319 476 20,820 769,751 18,863,181 Three-month period ended March 31, 2017 Associated companies, Jointly-controlled investment and associated companies Related companies Braskem Braskem Braskem Braskem Braskem Braskem Odebrecht and Petrobras and Inc Holanda Holanda Inc Petroquímica America Argentina Other subsidiaries subsidiaries Other Total Transactions Sales of products 1,036,637 631,370 21,196 60,086 181,181 12,889 438,549 2,381,908 Purchases of raw materials, finished products services and utilities 1,649,632 806,517 1,102 142,585 3,476,473 6,076,309 Financial income (expenses) (22,935) 160,748 69,499 26 14,088 (2,887) (2,289) 1,950 (20,224) 197,976 General and administrative expenses - Odeprev 5,242 5,242 17 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated Balances at December 31, 2016 Associated companies, Jointly-controlled investment and associated companies Related companies EPE Braskem Braskem Braskem Braskem Braskem Braskem Odebrecht and Petrobras and FIM Sol e Balance sheet Inc. Holanda Holanda Inc Petroquímica America Argentina Other subsidiaries subsidiaries FIM Júpiter Total Assets Current Cash and equivalents 2,668,701 2,668,701 Trade accounts receivable 189 2,223 24,212 97,060 95,583 5,634 32,152 257,053 Inventories 5,434 5,434 Dividends and interest on capital 16,435 14,986 31,421 Related parties 20 104,471 50,802 24 16,977 50 172,344 Non-current Trade accounts receivable 2,523,072 112,330 88,615 2,724,017 Related parties Loan agreements 14,378 94 14,472 Total assets 2,537,450 112,539 211,744 75,014 97,084 127,640 5,684 37,586 2,668,701 5,873,442 Liabilities Current Trade payables 25 15 34,682 886,775 921,497 Accounts payable to related parties Advance to export 97,165 670,325 767,490 Other payables 189,106 13 189,119 Non-current Trade Payables 1,527,820 6,351,905 918,038 8,797,763 Accounts payable to related parties Advance to export 7,951,033 270,505 8,221,538 Payable notes 12,515 12,515 Total liabilities 1,540,360 6,351,905 8,048,198 1,107,144 940,845 13 34,682 886,775 18,909,922 Three-month period ended March 31, 2016 Associated companies, Jointly-controlled investment and associated companies Related companies Braskem Braskem Braskem Braskem Braskem Braskem Odebrecht and Petrobras and Inc Holanda Holanda Inc Petroquímica America Argentina Other subsidiaries subsidiaries Other Total Transactions Sales of products 43,911 711,702 561,900 87,462 85,560 201,605 15,419 687,012 2,394,571 Purchases of raw materials, finished products services and utilities 160,378 1,042,868 1,161,054 25,294 103,496 2,301,332 4,794,422 Financial income (expenses) (180,369) 265,944 964,824 73,425 (19,190) (6,146) 187 (50,061) 1,048,614 General and administrative expenses - Odeprev 4,715 4,715 18 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated (c) Agreements executed and/or renewed with related companies In the period ended March 31, 2017, the following agreements were signed with related companies, except for those with subsidiaries of the Company: (i) In the first quarter of 2017, the sale of gasoil to Refinaria de Petróleo Riograndense S.A. (“RPR”) totaled R$26,077. The product is used as feedstock in the diesel production process. (ii) As from January 2017, Braskem will maintain monthly negotiations for the sale of gasoline to RPR. Sales in the quarter amounted to R$81,741. (iii) Since January 2017, Braskem has held agreements for the sale of gasoline to Petrobrás Distribuidora S.A., which are renewed monthly. Sales in the period amounted to R$218,309. (iv) In March 2017, the Company entered into an agreement with Usina Conquista do Pontal S.A. and Agro Energia Santa Luzia S.A., both as sellers, and with the guarantors Odebrecht Agroindustrial Participações S.A and Rio Claro Agroindustrial S.A., to ensure the supply of hydrous ethanol for producing Green Ethanol. The agreement granted a commercial discount and established flexibilities for acquisition. The agreement involves an advance in the amount of R$150 million, guaranteed by a Pledge Agreement secured by the sugarcane crop and its products and subproducts at a net market value that exceeds the amount of the advance. During the existence of an advance balance, the asset pledged shall remain duly insured by a prime insurer and with subrogation of insurance. The duration of this contract is up to April 30, 2018 and during the period the balance of the amount advanced shall be restated at market interest rates. (d) Key management personnel Consolidated Income statement transactions Mar/2017 Mar/2016 Remuneration Short-term benefits 12,152 10,280 Post-employment benefit 108 76 Total 12,260 10,356 19 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated 9 Taxes recoverable The information on taxes recoverable was presented in the 2016 annual financial statements of the Company, in Note 11. Consolidated Parent Company Mar/2017 Dec/2016 Mar/2017 Dec/2016 Parent Company and subsidiaries in Brazil IPI 31,827 38,909 29,626 37,859 Value-added tax on sales and services (ICMS) - normal operations 501,195 495,339 419,765 420,625 ICMS - credits from PP&E 122,153 125,145 115,909 118,984 Social integration program (PIS) and social contribution on revenue (COFINS) - normal operations 31,048 32,823 23,442 28,386 PIS and COFINS - credits from PP&E 260,988 253,503 249,433 242,475 Income tax and social contribution (IR and CSL) 391,414 605,058 315,848 487,079 REINTEGRA program 99,934 53,129 96,710 51,414 Federal supervenience 159,003 155,533 154,955 151,798 Other 3,742 1,046 4,616 2,694 Foreign subsidiaries Value-added tax 130,822 132,152 Income tax (IR) 10,830 19,103 Other 6,039 2,628 Total 1,748,995 1,914,368 1,410,304 1,541,314 Current assets 592,413 826,015 351,717 543,275 Non-current assets 1,156,582 1,088,353 1,058,587 998,039 Total 1,748,995 1,914,368 1,410,304 1,541,314 20 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated 10 Investments The information related to investments was presented in the Company’s 2016 annual financial statements, in Note 12. (a) Information on investments Interest in total and voting Adjusted net profit (loss) Adjusted capital (%) - 31/03/2017 for the year equity Direct and indirect Mar/2017 Mar/2016 Mar/2017 Dec/2016 Subsidiaries Braskem Alemanha 100.00 375,279 522,804 3,184,490 2,883,238 Braskem America 100.00 283,261 450,748 2,814,019 2,582,061 Braskem America Finance 100.00 119 93 (6,280) (6,573) Braskem Argentina 100.00 6,353 (85) 30,443 24,090 Braskem Austria 100.00 (38) (136) 4,074 4,170 Braskem Chile 100.00 189 1,694 14,874 14,685 Braskem Holanda 100.00 1,080,998 516,541 2,631,232 1,320,056 Braskem Holanda Finance 100.00 (3) (4) (28) (25) Braskem Holanda Inc 100.00 460 (52) 2,555 2,150 Braskem Finance 100.00 4,983 26,340 (87,382) (92,365) Braskem Idesa 75.00 426,792 (111,349) (3,157,636) (4,071,517) Braskem Idesa Serviços 75.00 7,666 631 66,152 9,241 Braskem Inc. 100.00 (21,343) (13,111) 262,566 283,909 Braskem México 100.00 (9,560) 4,622 174,803 173,590 Braskem México Sofom 100.00 1,161 1,127 10,233 8,667 Braskem México Serviços 100.00 539 612 1,536 1,952 Braskem Petroquímica 100.00 32,375 152,276 2,114,276 2,081,901 Lantana 100.00 24 93 (851) (874) Jointly-controlled investment RPR 33.20 29,435 4,788 207,121 175,896 Odebrecht Comercializadora de Energia S.A. ("OCE") 20.00 804 (82) 6,526 5,721 Associates Borealis Brasil S.A. ("Borealis") 20.00 6,095 796 173,940 162,629 21 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated (b) Changes in investments – Parent Company Subsidiaries and jointly-controlled investment Domestic subsidiaries Foreign subsidiaries Domestic associate Total Balance at December 31, 2016 2,191,179 1,908,823 32,527 4,132,529 Equity of investments Effect of results 42,310 1,055,968 2,261 1,100,539 Adjustment of profit in inventories 4,209 66,069 70,278 Goodwill amortization (7,318) (7,318) Equity valuation adjustments 594 509,818 510,412 Currency translation adjustments (251,244) (251,244) Capital increase 511 511 Provision for loss (511) (511) Balance at March 31, 2017 2,230,974 3,289,434 34,788 5,555,196 (c) Equity accounting results Parent company Mar/2017 Mar/2016 Equity in results of subsidiaries, associate and jointly-controlled 1,170,817 773,489 Amortization of fair value adjustment (7,954) Reversal to subsidiaries with short-term liabilities 5,381 26,339 1,168,880 791,874 22 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated (d) Impacts on consolidation of Braskem Idesa In compliance with IFRS 12 and CPC 45, the Company is presenting the financial statements of the subsidiary in which it holds non-controlling interest and the effects on the Company’s consolidated statements. Balance sheet Consolidated Braskem without the effect of Braskem Idesa consolidated Braskem Idesa consolidated (i) Eliminations Consolidated Assets Mar/2017 Dec/2016 Mar/2017 Dec/2016 Mar/2017 Dec/2016 Mar/2017 Dec/2016 Curent Cash and cash equivalents 6,434,872 6,500,265 182,289 201,600 6,617,161 6,701,865 Financial investments 1,011,223 1,190,483 1,011,223 1,190,483 Trade accounts receivable 1,961,110 1,455,893 342,217 247,465 (60,040) (69,221) 2,243,287 1,634,137 Inventories 5,138,960 4,862,571 407,090 375,443 5,546,050 5,238,014 Taxes recoverable 515,393 710,982 77,020 115,033 592,413 826,015 Other receivables 259,918 278,865 10,949 27,169 270,867 306,034 15,321,476 14,999,059 1,019,565 966,710 16,281,001 15,896,548 Non-current assets held for sale 375,217 359,704 375,217 359,704 15,696,693 15,358,763 1,019,565 966,710 16,656,218 16,256,252 Non-current Taxes recoverable 1,156,530 1,088,304 52 49 1,156,582 1,088,353 Deferred tax 134,100 189,613 1,048,097 1,463,502 1,182,197 1,653,115 Related parties 4,638,139 4,690,672 (ii) (4,638,139) (4,690,672) Other receivables 651,259 648,511 30,850 29,823 682,109 678,334 Property, plant and equipment 18,539,531 18,814,175 11,747,448 11,171,400 (iii) (680,315) (648,865) 29,606,664 29,336,710 Intangible 2,629,261 2,667,708 151,694 141,379 2,780,955 2,809,087 27,748,820 28,098,983 12,978,141 12,806,153 35,408,507 35,565,599 Total assets 43,445,513 43,457,746 13,997,706 13,772,863 52,064,725 51,821,851 Liabilities and shareholders' equity Current Trade payables 4,926,193 6,335,452 204,288 278,905 (60,040) (69,221) 5,070,441 6,545,136 Borrowings 3,011,605 2,594,463 3,011,605 2,594,463 Braskem Idesa Borrowings (1) 9,911,069 10,437,791 9,911,068 10,437,791 Payroll and related charges 361,140 540,405 15,070 22,050 376,210 562,455 Taxes payable 1,034,933 611,231 13,960 12,849 1,048,893 624,080 Other payables 1,934,046 2,053,031 90,952 125,955 2,024,998 2,178,986 11,267,916 12,134,582 10,235,339 10,877,550 21,443,215 22,942,911 Non-current liabilities held for sale 102,033 95,396 102,033 95,396 11,369,949 12,229,978 10,235,339 10,877,550 21,545,248 23,038,307 Non-current Loan agreements 19,635,082 20,736,604 Braskem Idesa Borrowings 19,635,082 20,736,604 Accounts payable to related parties 4,634,108 4,698,881 (ii) Non-controlling loan in Braskem Idesa (v) 1,597,072 1,620,519 (4,634,108) (4,698,881) 1,597,072 1,620,519 Provision for losses on subsidiaries 2,368,227 3,053,637 (iv) (2,368,227) (3,053,637) Other payables 4,748,848 4,698,937 4,477 6,774 4,753,325 4,705,711 26,752,157 28,489,178 6,235,657 6,326,174 25,985,479 27,062,834 Shareholders' equity Attributable to the Company's shareholders 5,323,407 2,738,590 (2,473,290) (3,430,861) 2,473,290 3,430,861 5,323,407 2,738,590 Non-controlling interest in Braskem Idesa (789,409) (1,017,880) (789,409) (1,017,880) 5,323,407 2,738,590 1,683,881 2,412,981 4,533,998 1,720,710 Total liabilities and shareholders' equity 43,445,513 43,457,746 13,997,706 13,772,863 52,064,725 51,821,851 (i) Consolidation of Braskem Idesa with its direct subsidiary Braskem Idesa Serviços. (ii) Loan from Braskem Holanda as part of shareholders’ contribution to Braskem Idesa’s project. (iii) Adjustment corresponding to the capitalization of a portion of financial charges of the loan mentioned above. (iv) Provision recorded in the subsidiary Braskem Holanda for the negative shareholders' equity of Braskem Idesa. (v) Loan owed to the non-controlling shareholder as part of shareholders’ contribution to the project. 23 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated Statement of operations Consolidated Braskem Ex consolidated Braskem Idesa Braskem Idesa consolidated Eliminations Consolidated Mar/2017 Mar/2016 Mar/2017 Mar/2016 Mar/2017 Mar/2016 Mar/2017 Mar/2016 Continued operations Restated Net sales revenue 11,813,476 11,816,928 894,112 120,817 12,599,728 11,914,595 Cost of products sold (8,539,834) (8,507,267) (482,875) (118,253) 111,076 12,235 (8,911,633) (8,613,285) 3,273,642 3,309,661 411,237 2,564 3,216 3,688,095 3,301,310 Income (expenses) Selling and distribution (306,041) (290,409) (40,261) (16,347) (346,302) (306,756) General and administrative (286,173) (284,050) (31,160) (12,121) 6,770 10,915 (310,563) (285,256) Research and development (33,662) (42,594) (33,662) (42,594) Results from equity investments 332,303 (81,825) (320,094) 83,512 12,209 1,687 Other income (expenses), net (112,548) (136,265) 11,039 (1,358) (101,509) (137,623) 2,867,521 2,474,518 350,855 83,512 2,908,268 2,530,768 Financial results Financial expenses (655,695) (767,841) (243,331) (22,541) 63,517 (835,509) (790,382) Financial income 227,158 237,841 1,339 1,360 (63,517) (73,707) 164,980 165,494 Exchange rate variations, net (215,555) (873,534) 514,172 (24,530) (13,582) 37,668 285,035 (860,396) 272,180 Profit (loss) before income tax and social contribution 2,223,429 1,070,984 623,035 47,473 2,522,774 1,045,484 IR and CSL - current and deferred (424,754) (258,480) (192,646) (2,338) (617,400) (260,818) Profit (loss) for the year of continued operations 1,798,675 812,504 430,389 47,473 1,905,374 784,666 Discontinued operations results Profit (loss) from discontinued operations 13,499 16,303 13,499 16,303 IR and CSL - current and deferred (4,623) (5,415) (4,623) (5,415) 8,876 10,888 8,876 10,888 Profit (loss) for the year 1,807,551 823,392 430,389 47,473 1,914,250 795,554 24 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated Statement of cash flows Consolidated Braskem Ex consolidated Braskem Idesa Braskem Idesa consolidated Eliminations Consolidated Mar/2017 Mar/2016 Mar/2017 Mar/2016 Mar/2017 Mar/2016 Mar/2017 Mar/2016 Restated Profit (loss) before income tax and social contribution and for the result with discontinued operations 2,223,429 1,087,287 623,035 (72,973) (323,690) 47,473 2,522,774 1,061,787 Adjustments for reconciliation of profit (loss) Depreciation, amortization and depletion 550,322 570,863 161,786 241 (9,986) 702,122 571,104 Results from equity investments (332,303) 81,825 320,094 (83,512) (12,209) (1,687) Interest and monetary and exchange variations, net 381,150 494,882 (179,801) (166,215) 13,582 36,039 214,931 364,706 Provision for losses and write-offs of long-lived assets 8,957 19,583 239 9,196 19,583 2,831,555 2,254,440 605,259 3,436,814 2,015,493 Changes in operating working capital Held-for-trading financial investments 188,498 (278,826) 188,498 (278,826) Trade accounts receivable (500,176) 436,346 (94,752) 19,541 (9,181) 69,221 (604,109) 525,108 Inventories (286,431) 263,634 (30,040) 13,984 (316,471) 277,618 Taxes recoverable 167,203 279,675 39,123 36,478 206,326 316,153 Prepaid expenses 26,890 (1,750) 1,077 10,019 27,967 8,269 Other receivables (11,279) (3,709) 15,130 (4,770) 3,851 (8,479) Trade payables (1,217,873) (1,606,059) (74,617) (208,307) 9,181 (69,221) (1,283,309) (1,883,587) Taxes payable 93,143 (289,836) (67,455) 87,155 25,688 (202,681) Advances from customers (27,533) (5,050) (3,577) (286) (31,110) (5,336) Other payables (542,607) (48,571) (30,018) 75,739 (572,625) 27,168 Cash from operations 721,390 1,000,294 360,130 1,081,520 790,900 Interest paid (349,758) (447,767) (122,248) (472,006) (447,767) Income tax and social contribution paid (94,662) (1,113) (40,953) (94,662) Net cash generated by operating activities 331,792 457,865 236,769 568,561 248,471 Acquisitions to property, plant and equipment and intangible assets (242,834) (23,855) (324,076) (272,934) (566,910) Other investiments (1,890) 97 (1,890) 97 Net cash used in investing activities Short-term and long-term debt Obtained 660,324 803,625 660,324 803,625 Payments (886,221) (968,354) (886,221) (968,354) Braskem Idesa borrowings Obtained 91,094 91,094 Payments (198,180) (80,391) (198,180) (80,391) Related parties Obtained loans (payment of loans ) 20,637 (502,593) (20,637) 502,593 Dividends paid (31) (4) (31) (4) Net provided (used) in financing activities 513,296 Exchange variation on cash of foreign subsidiaries 59,075 224,649 (13,407) 13,624 45,668 238,273 Increase (decrease) in cash and cash equivalents Represented by Cash and cash equivalents at the beginning for the period 6,500,265 6,908,623 201,599 134,639 6,701,864 7,043,262 Cash and cash equivalents at the end for the period 6,434,872 6,681,074 182,289 128,089 6,617,161 6,809,163 Increase (decrease) in cash and cash equivalents 25 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated 11 Property, plant and equipment The information on property, plant and equipment was presented in the Company’s 2016 annual financial statements, in Note 13. Consolidated Mar/2017 Dec/2016 Accumulated Accumulated depreciation/ depreciation/ Cost depletion Net Cost depletion Net Land 471,955 471,955 471,655 471,655 Buildings and improvements 5,763,777 (1,202,572) 4,561,205 5,530,714 (1,111,642) 4,419,072 Machinery, equipment and installations 37,416,158 (17,126,342) 20,289,816 36,804,409 (16,595,497) 20,208,912 Projects and stoppage in progress 3,570,964 3,570,964 3,495,965 3,495,965 Other 1,404,699 (691,975) 712,724 1,404,759 (663,653) 741,106 Total 48,627,553 29,606,664 47,707,502 29,336,710 Capitalized charges in the three-month period ended March 31, 2017 were R$35,620 (R$219,536 on March 31, 2016). There were no significant events or circumstances in this period that indicate the need for impairment testing on the property, plant and equipment. 12 Intangible assets The information on intangible assets was presented in the 2016 annual financial statements of the Company, in Note 14. Consolidated Mar/2017 Dec/2016 Accumulated Accumulated Cost amortization Net Cost amortization Net Goodwill based on future profitability 3,187,722 (1,128,848) 2,058,874 3,187,722 (1,128,848) 2,058,874 Trademarks and patents 348,301 (112,847) 235,454 339,512 (110,880) 228,632 Software and use rights 562,082 (372,224) 189,858 566,673 (364,336) 202,337 Contracts with customers and suppliers 759,342 (462,573) 296,769 772,888 (453,644) 319,244 Total 4,857,447 2,780,955 4,866,795 2,809,087 There were no significant events or circumstances in the first quarter that indicated the need for updating the impairment testing of intangible assets with indefinite useful life made in the end of 2016, or that indicated the need to perform an impairment testing of intangible assets with definite useful life. 26 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated 13 Borrowings The information on borrowings was presented in the 2016 annual financial statements of the Company, in Note 15. Consolidated Annual financial charges (%) Mar/2017 Dec/2016 Foreign currency Bonds US dollar exchange variation + interest between 5.38 and 7.38 13,653,541 14,216,539 Advances on exchange contracts US dollar exchange variation + 3.90% 909,917 362,779 Export prepayment Note 13 (a) 601,509 777,801 BNDES US dollar exchange variation + interest between 6.71 and 6.90 168,548 201,147 Export credit notes US dollar exchange variation + interest between 7.30 and 8.10 1,144,206 1,173,127 Working capital US dollar exchange variation + 1.77% above Libor 1,397,482 1,644,487 Transactions costs (191,377) (199,570) 17,683,826 18,176,310 Current liabilities 1,553,188 1,128,524 Non-current liabilities 16,130,638 17,047,786 Total 17,683,826 18,176,310 Local currency Export credit notes Interest between 7.50 and 8.00 383,049 381,632 Export credit notes 105,00 e 112,50 of CDI (i) 1,735,172 1,717,262 BNDES TJLP + interest between 0.00 and 4.78 1,383,635 1,527,765 BNDES SELIC + interest between 2.32 and 2.78 584,878 602,648 BNDES Interest between 3.50 and 7.00 264,868 288,486 BNB/ FINEP/ FUNDES 6.20 552,644 580,647 FINAME TJLP + 1.90 1,767 1,850 Fundo de Desenvolvimento do Nordeste (FDNE) 6.50 47,726 46,991 Other CDI + 0.04 19,899 19,321 Transactions costs (10,777) (11,845) 4,962,861 5,154,757 Current liabilities 1,458,417 1,465,938 Non-current liabilities 3,504,444 3,688,819 Total 4,962,861 5,154,757 Foreign currency and local currency Current liabilities 3,011,605 2,594,462 Non-current liabilities 19,635,082 20,736,605 Total 22,646,687 23,331,067 (i) The Company enters into swap transactions to offset the variation in the Interbank Certificate of Deposit (CDI) rate (Note 15.2.1 (a.ii)). Parent company Mar/2017 Dec/2016 Foreign currency Current liabilities 1,212,712 651,471 Non-current liabilities 2,521,469 2,774,213 3,734,181 3,425,684 Local currency Current liabilities 1,458,417 1,465,938 Non-current liabilities 3,504,444 3,688,819 4,962,861 5,154,757 Foreign currency and local currency Current liabilities 2,671,129 2,117,409 Non-current liabilities 6,025,913 6,463,032 Total 8,697,042 8,580,441 27 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated (a) Export prepayments Initial amount of the transaction Consolidated Issue date (US$ thousand) Maturity Charges (% per year) Mar/2017 Dec/2016 January-2013 200,000 November-2022 US dollar exchange variation + semiannual Libor + 1.10 383,287 391,923 May-2016 50,000 May-2017 US dollar exchange variation + quarterly Libor + 3.25 (i) 163,564 December-2016 68,000 November-2019 US dollar exchange variation + quarterly Libor + 2.60 218,222 222,314 Total 601,509 777,801 (i) With early settlement in January 2017. (b) Payment schedule The maturity profile of amounts maturing in the long-term is as follows: Consolidated Mar/2017 Dec/2016 2018 1,902,211 2,379,757 2019 3,070,847 3,310,384 2020 2,395,031 2,442,493 2021 3,576,802 3,667,632 2022 1,698,910 1,745,936 2023 13,795 13,772 2024 2,393,084 2,461,086 2025 3,861 3,839 2026 1,413 1,391 2027 and thereafter 4,579,128 4,710,315 Total 19,635,082 20,736,605 (c) Guarantees Braskem gave collateral for part of its borrowings as follows: Total debt Total Loans Maturity Mar/2017 guaranteed Guarantees BNB December-2022 127,808 127,808 Mortgage of plants, pledge of machinery and equipment BNB August-2024 210,125 210,125 Bank surety BNDES January-2022 2,401,929 2,401,929 Mortgage of plants, land and property, pledge of machinery and equipment FUNDES June-2020 103,847 103,847 Mortgage of plants, land and property, pledge of machinery and equipment FINEP July-2024 110,864 110,864 Bank surety FINAME February-2022 1,767 1,767 Pledge of equipment Total 2,956,340 2,956,340 28 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated 14 Braskem Idesa borrowings The information on Braskem Idesa borrowings was presented in the 2016 annual financial statements in Note 16. Initial value of operation Consolidated Identification US$ Maturity Charges (% per year) Mar/2017 Dec/2016 Project finance (i) Project finance I 700,000 February-2027 Us dollar exchange variation + quarterly Libor + 3.25 2,200,090 2,274,754 Project finance II 189,996 February-2027 Us dollar exchange variation + 6.17 633,943 663,856 Project finance III 600,000 February-2029 Us dollar exchange variation + 4.33 1,832,510 1,911,857 Project finance IV 680,004 February-2029 Us dollar exchange variation + quarterly Libor + 3.88 2,026,302 2,111,234 Project finance V 400,000 February-2029 Us dollar exchange variation + quarterly Libor + 4.65 1,223,692 1,276,449 Project finance VI 89,994 February-2029 Us dollar exchange variation + quarterly Libor + 2.73 274,597 286,480 Project finance VII 533,095 February-2029 Us dollar exchange variation + quarterly Libor + 4.64 1,630,841 1,701,229 Transactions costs (106,472) (104,157) Total 3,193,089 9,715,503 10,121,702 Other borrowings VAT borrowings (ii) November-2029 2.00% above TIIE (*) - 13,500 Borrowings for working capital August-2017 Us dollar exchange variation + quarterly Libor + 4.90 195,565 302,589 195,565 316,089 9,911,068 10,437,791 Current liabilities 9,911,068 10,437,791 Total 9,911,068 10,437,791 (*) TIIE – “ Tasa de Interés Interbancaria de Equilibrio ” – basic interest rate in Mexico, similar to the CDI overnight rate in Brazil. (i) Financing without recourse or with recourse limited to shareholders. (ii) Financing obtained in Mexican peso and paid exclusively with IVA refund, settled in January 2017. This Project finance includes restrictive contractual clauses (covenants), customary in contracts of this nature. At the reporting date for the quarterly information as of March 31, 2017, these clauses were not being complied with part of this restrictive contractual clauses. In this sense, the entire balance of non-current liabilities, in the amount of R$9,014,823, was reclassified to current liabilities, in accordance with CPC 26 and its corresponding accounting standard IAS 1 (Presentation of Financial Statements). According to the standards mentioned above, such reclassification is required when a contractual breach entitles creditors to request the immediate repayment of the obligations in the short-term. In this context, note that none of the its creditors has requested said immediate repayment of obligations and Braskem Idesa has been settling this obligation in accordance with its original maturity schedule. Additionally, Braskem Idesa has already entered into agreements with its creditors to obtain approvals for said contractual breach in order to return the entire amount reclassified from current liabilities to non-current liabilities. 29 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated The payment schedule below shows the original long-term maturities, excluding the reclassification to current liabilities arising from the breach of contractual covenants mentioned previously. Mar/2017 Dec/2016 2018 520,077 709,793 2019 713,094 736,885 2020 836,613 864,149 2021 955,798 986,914 2022 796,270 822,235 2023 1,054,265 1,088,155 2024 1,140,608 1,177,017 2025 1,140,150 1,176,346 2026 1,003,848 1,035,586 2027 and thereafter 854,100 894,606 Total 9,014,823 9,491,686 30 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated 15 Financial instruments The information related to financial instruments was presented in the 2016 financial statements of the Company, in Note 17. Non-derivative financial instruments and leniency agreement (Note 19.3) – consolidated Fair value Book value Fair value Note Classification by category hierarchy Mar/2017 Dec/2016 Mar/2017 Dec/2016 Cash and cash equivalents 4 Cash and banks 2,055,074 2,178,611 2,055,074 2,178,611 Financial investments in Brazil Loans and receivables 2,824,040 2,914,685 2,824,040 2,914,685 Financial investments abroad Held-for-trading Level 2 1,738,047 1,608,568 1,738,047 1,608,568 6,617,161 6,701,864 6,617,161 6,701,864 Financial investments 5 Letras Financeiras do Tesouro - LFT Held-for-trading Level 2 588,614 755,712 588,614 755,712 Time deposit investments Loans and receivables Level 2 421,957 434,015 421,957 434,015 Other Held-to-maturity Level 2 652 756 652 756 1,011,223 1,190,483 1,011,223 1,190,483 Trade accounts receivable 6 2,308,219 1,704,373 2,308,219 1,704,373 Trade payables 5,299,930 6,746,822 5,299,930 6,746,822 Borrowings 13 Foreign currency - Bond Level 1 13,653,541 14,216,539 14,410,690 12,509,981 Foreign currency - other borrowings 4,221,662 4,159,341 4,221,662 4,159,341 Local currency 4,973,638 5,166,602 4,973,638 5,166,602 Braskem Idesa borrowings 14 10,017,540 10,541,948 10,017,540 10,541,948 Loan ton non-controlling shareholder of Braskem Idesa 1,597,072 1,620,519 1,597,072 1,620,519 Leniency agreement 19.3 2,567,995 2,853,230 2,567,995 2,853,230 Other payables (BNDESPAR) 181,030 176,846 181,030 176,846 31 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated Derivative financial instruments designated and not designated for hedge accounting 15.2.1Changes Net Net Operation characteristics (Asset)/ (Asset)/ Fair value Principal exposure Accumulated Liability Change in Financial Liability Identification Note hierarchy Derivatives OCI (equity) Dec/2016 fair value settlement Mar/2017 Hedge accounting transactions Dollar put option 15.2.1 (a.i) Level 2 Real Dollar (4,184) 1,745 (2,153) (4,592) Exchange swap 15.2.1 (a.ii) Level 2 CDI Dollar + Interests 485,683 857,099 (55,677) 6,634 808,056 Interest rate swaps Level 2 Libor Fixed rates 313,441 (266) (126) (8,851) (9,243) 799,124 852,649 794,221 Derivatives operations Current assets (8,387) (4,592) Non-current assets (29,308) (30,321) Current liabilities 29,042 30,130 Non-current liabilities 861,302 799,004 852,649 794,221 (a) Operations designated for hedge accounting (a.i) U.S. dollar put option In September 2016, Braskem launched a recurring currency hedge program to mitigate the exposure of its cash flows to liabilities denominated in Brazilian real and not pegged to the U.S. dollar (electricity, payroll, etc.). As of March 31, 2017, Braskem held a total notional value of put options of R$602,000 (US$190,001), with a maximum term of 9 months and average strike price of 3.05 R$/US$. Such operations were designed for the hedge accounting of cash flows as from January 1, 2017, and seek to hedge future dollar-denominated revenues with maturities in months coinciding with the maturity of the derivatives. (a.ii) Swaps related to export credit notes (NCE) Identification Maturity Hedge Fair value Nominal value Financial charges for year Mar/2017 Dec/2016 Swap NCE I to III 400,000 Exchange variation + 6,15% August-2019 413,639 438,201 Swap NCE IV to VII 450,000 Exchange variation + 4,93% to 7,90% April-2019 394,417 418,898 Total 850,000 808,056 857,099 Derivatives operations Current assets (4,203) Current liabilities 9,052 - Non-Current liabilities 799,004 861,302 Total 808,056 857,099 32 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated Non-derivative liabilities designated for export hedge accounting (a.i) Future exports in U.S. dollars On March 31, 2017, exports that were designated and not yet realized are shown below: Total nominal value US$ 2017 628,408 2018 787,893 2019 733,980 2020 724,000 2021 716,000 2022 719,000 2023 718,372 2024 688,854 5,716,507 The following table shows the changes in financial instruments designated for this hedge in the period: US$ Sales in Hedge Dec/2016 the year discontinued Mar/2017 Designated balance 5,917,784 (201.277) (628.408) 5,088,099 On March 31, 2017, the maturities of financial liabilities designated, within the scope of the consolidated balance sheet, were as follows: Total nominal value US$ 2017 1,121,866 2018 729,159 2019 449,736 2020 570,782 2021 1,017,703 2022 510,000 2024 688,854 5,088,099 Considering the strong cash generation in recent quarters, the Management of the Company believed it was appropriate to advance the payment of dollar-denominated obligations, including liabilities designated for this hedge. As a result of the decision, the amount of US$628,408 was discontinued prospectively. Exchange variation on the discontinued amount, of R$773,589, which is recorded under Shareholders' Equity as “Other comprehensive income” will be taken to net financial income (expenses) as of April 2017, as the hedged exports are realized. 33 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated Conversion rate Total nominal at Inception Closing rate Gross nominal value US$ R$/US$ R$/US$ value Hedge descontinued - First quarter 2017 208.135 2.0017 3.2015 249,720 Hedge descontinued - Second quarter 2017 207.273 2.0017 3.3302 275,362 Hedge descontinued - Third quarter 2017 213.000 2.0017 3.1684 248,507 The following table provides the balances of exchange variation recognized in the Company’s net financial income (expenses) due to the realization of exports designated for this hedge for the three-month period ended March 31, 2017: Conversion rate Total nominal at Inception Closing rate Gross nominal value US$ MXN/US$ MXN/US$ value First quarter 201.277 2.0017 3.2400 249,240 The changes in foreign exchange variation and Income Tax and Social Contribution under “Other comprehensive income” of this hedge are as follows: Exchange Net variation IR and CSL effect At December 31, 2016 2,529,575 Exchange variation recorded in the period on OCI / IR and CSL 480,810 (163,475) 317,335 Exchange variation transferred to profit or loss / IR and CSL 249,240 (84,742) 164,498 At March 31, 2017 2,281,358 34 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated (a.ii) Liabilities related to the Project Finance of future sales in U.S. dollar On March 31, 2017, sales designated and not yet realized are as follows: Nominal value US$ 2017 154.079 2018 221.790 2019 229.270 2020 266.690 2021 303.392 2022 253.204 2023 333.093 2024 359.559 2025 357.903 2026 309.240 2027 152.103 2028 124.654 2029 31.164 The following table shows the changes in financial instruments designated for these hedge operations in the period: US$ Sales in Hedge Dec/2016 the year discontinued Mar/2017 Designated balance 3,125,315 (29.174) (12.091) 3,084,050 On March 31, 2017, the maturities of financial liabilities designated were distributed as follows: Nominal value US$ 2017 153.804 2018 221.390 2019 228.850 2020 266.187 2021 302.816 2022 252.723 2023 332.458 2024 358.873 2025 357.221 2026 308.650 2027 150.419 2028 124.347 2029 26.312 35 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated The following table provides the balance of exchange variation of the discontinued amount, net of realization already occurred, on March 31, 2017, which is recorded in Braskem Idesa’s shareholders’ equity under “Other comprehensive income” and will be transferred to financial income (expenses) according to the schedule of future hedged sales: Conversion rate Total nominal at Inception Closing rate Total nominal Gross nominal value US$ MXN/US$ MXN/US$ value MXN value Hedge descontinued 12.091 13.4541 17.9915 54,860 9,233 The following table provides the balances of exchange variation recognized in Braskem Idesa’s financial income (expenses) due to the realization of sales designated for this hedge over the course of the three-month period ended March 31, 2017: Conversion rate Total nominal at Inception Closing rate Total nominal Gross nominal value US$ MXN/US$ MXN/US$ value MXN value First quarter 29.174 13.6650 20.0870 187,361 30,918 The changes in foreign exchange variation and Income Tax and Social Contribution under “Other comprehensive income” are as follows: Exchange Net variation IR effect At December 31, 2016 1,255,350 Exchange variation recorded in the period on OCI / IR 907,532 (272,260) 635,272 Exchange variation transferred to profit or loss / IR 30,918 (9,275) 21,643 At March 31, 2017 973,815 Credit quality of financial assets (a) Trade accounts receivable On March 31, 2017, the credit ratings for the domestic market were as follows: (%) Mar/2017 Dec/2016 1 Minimum risk 9.27 8.92 2 Low risk 44.47 39.98 3 Moderate risk 28.38 30.51 4 High risk 13.81 16.48 5 Very high risk (i) 4.07 4.11 36 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated (i) Most clients in this group are inactive and the respective accounts are in the process of collection actions in the courts. Clients in this group that are still active buy from Braskem and pay in advance. Default indicators Last 12 months Domestic Export Market Market March 31, 2017 0.19% 0.05% December 31, 2016 0.18% 0.04% March 31, 2016 0.48% 0.11% (b) Other financial assets In order to determine the credit ratings of counterparties in financial assets classified as cash and cash equivalents, held-for-trading, held-to-maturity and loans and receivables, Braskem uses credit rating from the following agencies: Standard & Poor’s, Moody’s and Fitch Ratings within the limits established in its financial policy approved by the Board of Directors. Mar/2017 Dec/2016 Financial assets with risk assessment AAA 3,672,400 3,871,105 AA+ 154,053 241,359 AA 58,352 5,370 AA- 332,381 654,232 A+ 2,302,762 2,426,078 A 584,861 364,198 A- 387,631 209,175 BBB+ 131,246 116,987 7,623,686 7,888,504 Financial assets without risk assessment Other financial assets with no risk assessment (i) 4,698 3,843 4,698 3,843 Total 7,628,384 7,892,347 (i) Investments approved by the Management of the Company, as permitted by the financial policy. Sensitivity analysis Financial instruments, including derivatives, may be subject to changes in their fair value as a result of the variation in commodity prices, foreign exchange rates, interest rates, shares and share indexes, price indexes and other variables. The sensitivity of the derivative and non-derivative financial instruments to these variables are presented below: 37 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated (a) Selection of risks On March 31, 2017, the main risks that can affect the value of Braskem’s financial instruments are: · Brazilian real/U.S. dollar exchange rate; · Brazilian real/Mexican peso exchange rate; · Libor floating interest rate; · Selic interest rate; · CDI interest rate; and · TJLP interest rate. For the purposes of the risk sensitivity analysis, Braskem presents the exposures to currencies as if they were independent, that is, not reflecting in the exposure to a foreign exchange rate the risks of the variation in other foreign exchange rates that could be directly influenced by it. (b) Value at risk The value at risk of the derivatives held by Braskem which is defined as the loss that could result in one month as from March 31, 2017, with a probability of 5%, and under normal market conditions, was estimated by the Company at US$26,570 for the NCE exchange rate swap (Note 15.2.1(a.ii)) and at US$616.9 for the swap of Libor related to Braskem Idesa’s project. (c) Selection of scenarios (c.1) Probable scenario The Market Readout published by the Central Bank of Brazil was used to create the probable scenario for the U.S. dollar/Brazilian real exchange rate, Selic basic interest rate and the CDI interest rate, using the reference date of March 31, 2017. According to the Market Readout, at the end of 2017, the U.S. dollar will appreciate by 4.1% against the Brazilian real, compared to the closing PTAX rate at March 31, 2017, while the Selic rate will be 8.5% p.a. The Selic rate is used as a reference for analyses of sensitivity to the CDI. The probable scenario for the TJLP is an increase of 0.50% from the current rate of 7.5%, in line with the size of the government’s most recent decisions to increase or decrease the rate. The Market Readout does not publish forecasts for the Libor interest rate. Therefore, to determine the probable scenario, Braskem considered a 5% increase on current market levels. 38 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated (c.2) Possible and extreme adverse scenarios The sensitivity values in the table below are the changes in the value of the financial instruments in each scenario: Gain (losses) Possible adverse Extreme adverse Instrument / Sensitivity Probable (25%) (50%) Brazilian real/U.S. dollar exchange rate Bonds (559,594) (3,368,195) (6,736,390) BNDES (7,001) (42,137) (84,274) Working capital / structured operations (105,569) (635,422) (1,270,844) Export prepayments (24,543) (147,723) (295,447) Braskem Idesa borrowings (411,658) (2,477,767) (4,955,534) Exchange rate contracts (37,794) (227,479) (454,959) Swaps (69,892) (420,681) (771,469) Dollar put option (2,446) (4,547) (4,592) Financial investments abroad 140,104 843,288 1,686,576 Selic interest rate BNDES 76,699 (69,029) (144,192) Libor floating interest rate Working capital / structured operations (725) (3,626) (7,253) Export prepayments (2,574) (12,872) (25,744) Swaps 2,060 10,233 20,300 CDI interest rate Swaps NCE 75,610 (64,811) (132,423) Swaps NCA 134,149 (122,943) (258,939) Financial investments in local currency 82,906 165,358 Probable Possible adverse Extreme adverse Instrument / Sensitivity 8.0% 8.5% 9.0% TJLP interest rate BNDES 31,006 (31,569) (63,708) Other government agents 40 (41) (83) 39 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated 16 Taxes payable The information related to taxes payable was presented in the Company’s 2016 annual financial statements, in Note 18. Consolidated Parent company Mar/2017 Dec/2016 Mar/2017 Dec/2016 Restated Restated Brazil IPI 70,796 59,323 67,247 57,191 IR and CSL 330,167 222,680 249,487 119,573 ICMS 287,406 182,034 279,828 173,915 PIS and COFINS 108,363 59,105 107,592 58,252 Other 47,105 62,743 31,703 38,987 Other countries IR 173,299 46,670 Value-added tax 63,128 15,622 Total 1,080,264 648,177 735,857 447,918 Current liabilities 1,048,893 624,080 704,909 424,088 Non-current liabilities 31,371 24,097 30,948 23,830 Total 1,080,264 648,177 735,857 447,918 17 Income tax (“IR”) and social contribution (“CSLL”) The information related to income tax and social contribution was presented in the Company’s 2016 annual financial statements, in Note 20. (a) Reconciliation of the effects of income tax and social contribution on profit or loss Consolidated Parent company Mar/2017 Mar/2016 Mar/2017 Mar/2016 Restated Restated Income (loss) before IR and CSL and after discontinued operations 2,522,774 1,045,484 2,030,487 723,356 IR and CSL at the rate of 34% (355,465) (690,366) (245,941) Permanent adjustments to the IR and CSL calculation basis IR and CSL on equity in results of investees 4,151 574 397,419 269,237 Tax benefits (Sudene and PAT) 44,225 44,225 Difference of rate applicable to each country 123,024 66,194 Other permanent adjustments 68,943 27,879 16,911 63,633 Effect of IR and CSL on results of operations 86,929 Breakdown of IR and CSL: Current IR and CSL (331,517) (331,825) (161,139) Deferred IR and CSL (285,883) 71,007 (70,672) 86,929 Total 86,929 40 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated (b) Composition of the deferred income tax and social contribution (b.i)According to tax calculation Consolidado Controladora Assets Mar/2017 Dec/2016 Mar/2017 Dec/2016 Tax losses (IR) and negative base (CSL) 1,940,446 2,420,376 127,430 215,413 Goodwill amortized 4,447 4,624 4,447 4,623 Exchange variations 297,028 464,947 289,389 456,816 Temporary adjustments 611,341 717,868 1,271,267 1,337,849 Business combination 191,707 191,250 91,601 91,602 3,044,969 3,799,065 1,784,134 2,106,303 Liabilities Amortization of goodwill based on future profitability 775,468 767,277 688,301 680,111 Tax depreciation 895,855 867,922 818,984 792,869 Temporary adjustments 317,339 316,990 11,247 11,701 Business combination 194,879 198,381 74,056 76,959 Additional indexation PP&E 114,694 118,202 114,694 96,700 Amortization of fair value adjustments on the assets from the acquisiton of Quattor 257,412 263,808 257,412 266,004 Other 115,953 123,893 114,553 139,500 2,671,600 2,656,473 2,079,247 2,063,844 41 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated (b.ii)Net balance of deferred income and social contribution tax assets and liabilities (consolidated) Mar/2017 Headquarters IR and CSL (Country) Tax calculation Compensation Balance Assets Braskem S.A Brazil 1,784,134 (1,784,134) Braskem Argentina Argentina 5,645 5,645 Braskem Alemanha Germany 20,309 20,309 Braskem Chile Chile 80 (80) Braskem Idesa Mexico 1,048,097 1,048,097 Braskem México Serviços Mexico 6,210 6,210 Braskem Petroquímica Brazil 78,558 (78,558) Braskem Petroquímica - business combination effects Brazil 101,936 101,936 3,044,969 1,182,197 Liabilities Braskem S.A Brazil 2,079,247 (1,784,134) 295,113 Braskem America USA 306,092 306,092 Braskem Chile Chile 1,387 (80) 1,307 Braskem Petroquímica Brazil 164,050 (78,558) 85,492 Braskem Petroquímica - business combination effects Brazil 120,824 120,824 Dec/2016 Headquarters IR and CSL (Country) Tax calculation Compensation Balance Revised Assets Braskem S.A Brazil 2,106,303 (2,063,844) 42,459 Braskem Argentina Argentina 6,745 6,745 Braskem Alemanha Germany 36,932 36,932 Braskem Chile Chile 135 (135) Braskem Idesa Mexico 1,463,502 1,463,502 Braskem México Serviços Mexico 1,994 1,994 Braskem Petroquímica Brazil 81,971 (81,971) Braskem Petroquímica and Braskem Qpar - business combination effects Brazil 101,483 101,483 3,799,065 1,653,115 Liabilities Braskem S.A Brazil 2,063,844 (2,063,844) Braskem America USA 305,289 305,289 Braskem Chile Chile 1,404 (135) 1,269 Braskem Petroquímica Chile 162,241 (81,971) 80,270 Braskem Petroquímica and Braskem Qpar - business combination effects Brazil 123,695 123,695 2,656,473 510,523 (c) Realization of deferred income tax and social contribution In the three-month period ended March 31, 2017, there were no material events or circumstances that indicate any compromise of the realization of these deferred taxes. 42 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated 18 Sundry provisions The information on sundry provisions was presented in the 2016 annual financial statements of the Company, in Note 22. Consolidated Parent company Mar/2017 Dec/2016 Mar/2017 Dec/2016 Provision for customers rebates 23,639 41,475 11,740 24,167 Provision for recovery of environmental damages 242,386 254,040 218,014 228,618 Other 23,509 23,621 4,238 3,798 Total 289,534 319,136 233,992 256,583 Current liabilities 83,441 112,891 64,053 87,084 Non-current liabilities 206,093 206,245 169,939 169,499 Total 289,534 319,136 233,992 256,583 19 Contingencies Claims with probable loss and arising from business combinations The description of the main contingent liabilities of the Company was presented in the 2016 annual financial statements, in Note 23.1. Consolidated Parent company Mar/2017 Dec/2016 Mar/2017 Dec/2016 Labor claims 199,146 207,827 189,657 197,452 Tax claims Normal operations IR and CSL 13,866 11,462 11,632 11,462 PIS and COFINS 208,253 204,516 208,066 204,333 ICMS 42,570 39,604 42,570 39,604 Other tax claims 16,889 19,586 16,888 17,382 281,578 275,168 279,156 272,781 Business Combination IR and CSL 46,997 45,656 - - PIS and COFINS 52,604 51,052 52,604 51,052 ICMS - interstate purchases 229,929 223,071 229,929 223,071 ICMS - other 16,877 16,379 16,877 16,379 346,407 336,158 299,410 290,502 Corporate claims 109,390 105,175 109,390 105,175 Civil claims and other 65,195 60,909 65,195 60,909 1,001,716 985,237 942,808 926,819 43 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated Claims with possible losses The amount of the lawsuits and a description of the main claims with possible losses are presented in the 2016 financial statements, in Note 23.2. (a)Civil In January 2017, the Company became defendant in a civil lawsuit filed by former reseller of solvents, claiming alleged breach of a tacit distribution agreement. On March 31, 2017, the damages claimed in the lawsuit amounted to R$118 million. Based on the opinion of external legal counsel accompanying the case, the Management believes that the lawsuit has a possible risk of loss within an eight-year period. No judicial deposit or other form of security was made for these suits. (b)Tax In March 2017, the Company received a tax deficiency notice claiming that the methodology used to offset tax losses and tax loss carryforwards at Rio Polímeros failed to observe the limit of 30% of the Taxable Profit and Social Contribution calculation base when offsetting such liabilities with Income Tax and Social Contribution liabilities in its merger into Braskem Qpar S/A, in August 2013. On March 31, 2017, the restated value of the taxes recorded amounted to R$238 million. The Company’s external legal advisors estimate that the administrative proceedings should be concluded by 2020. Considering that the requirement to pay the tax liability has been suspended, currently no administrative, escrow or other type of guarantee deposit has been made for this proceeding. Reports of irregularities and global settlement with authorities Complete information on the reports of irregularities and on the global settlement with authorities was presented in Note 23.3 to the Company’s annual financial statements for 2016. (a)Global Settlement with authorities The Leniency Agreement (“Agreement”) with the Federal Prosecution Office (“MPF”) and with U.S. and Swiss authorities (“Global Settlement”), in the approximate amount of US$957 million (approximately R$3.1 billion), were definitively ratifying in the following manner: 1. In Brazil, the Agreement was ratified by the 5 th Coordination and Review Chamber of the MPF on December 15, 2016 and on June 6, 2017 by the Judge of the 13 th Federal Court of Curitiba. 2. The U.S. Department of Justice (“DoJ”) confirmed the judgment on January 26, 2017. 3. The U.S. Securities and Exchange Commission (“SEC”) confirmed the agreement on February 28, 2017. 4. The agreement with Swiss authorities did not require ratification to produce effect. 44 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated Of the total amount of the Global Agreement, the Company has already paid approximately R$1.3 billion in the following manner: 1. US$94,894 (R$296,591) to DoJ on February 8, 2017; 2. US$65,000 (R$206,460) to SEC on April 27, 2017; 3. CHF30,240 (R$104,307) to the Office of the Attorney General of Switzerland on June 27, 2017; 4. R$736,445 to MPF on July 6, 2017. The outstanding amount of approximately R$1.7 billion will be paid in the following manner: 1. CHF64,260 to the Office of the Attorney General of Switzerland in four annual and successive installments of CHF16,065 due on June 30 of each year as from 2018; 2. R$1.5 billion to MPF in six annual installments adjusted for inflation by the variation in the IPCA inflation index due on January 30 of each year as from 2018. To guarantee payment of the installments coming due, Braskem offered fixed assets in an amount corresponding to one annual installment. (b)Reimbursement for damages and other considerations A significant portion of the total amount of R$2.2 billion to be paid to MPF will be made available for use in reimbursing third parties for any damages caused by the wrongdoings. Under the Agreement, the MPF undertook to coordinate actions with other authorities or government agencies with which Braskem comes to negotiate for entering into agreements involving the facts uncovered in connection with the Agreement, the public prosecution offices of states and cities in Brazil, state-owned companies and state-controlled companies for entering into similar agreements with such organizations, including for the purpose of preventing duplicate restitution with regard to the amount paid under the Agreement. The Agreement does not prevent any third party from filing proceedings to seek reimbursement for any damages caused by Braskem, which could result in payments other than those provided for in the Agreement. Therefore, the Company cannot guarantee that the total amount available for reimbursement will be sufficient to fully reimburse any third parties affected by the wrongdoings, which means that the Company may be subject to the payment of damages or financial penalties other than those provided for in the Global Settlement. With the exception of the amount mentioned above, as well as of the other non-monetary obligations imposed on the Company under the Global Settlement, it may have a material adverse effect on our business, reputation, financial condition, financial instruments and operational results, as well as on the liquidity and price of the securities of Braskem. Furthermore, the negative publicity resulting from the Global Settlement, could have a material adverse impact on our businesses, including reducing the demand for our products, our financial instruments and other effects that currently cannot be estimated or measured. In addition, other authorities with jurisdiction over our company may seek to impose additional monetary sanctions or fines or commence new investigations against us. Finally, as a result of the Global Settlement, the Company may be barred from entering into certain agreements with government authorities and may be subject to increased operating costs in connection with its obligations to improve its governance and anti-corruption practices, including the cost of the external monitorship. It is not possible to predict the impacts on Braskem of others investigations or of any decision or action taken by authorities involving its largest shareholders, namely Odebrecht S.A. and Petróleo Brasileiro S.A. – Petrobras, or any of their subsidiaries. 45 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated (c) Control deficiencies and Compliance Program Based upon the investigative process and the confirmation of illicit acts, the Company identified material deficiencies within its internal controls. A broad Compliance Program was launched in 2016 to strengthen its governance to significantly reduce the likelihood of other deviations of the same nature occur again. A series of actions have been implemented and reported periodically. In the period ended March 31, 2017, several Compliance initiatives were completed, including: (i) Increase in the number of Compliance staff members for the Internal Control, Risk Management, Compliance and Internal Audit areas, with emphasis on hiring Compliance Officers for the United States and Mexico; (ii) Appointment and hiring of independent monitors with the DoJ and MPF; (iii) Approval of the following documentation: Internal Audit Directive, Corporate Credit Card Directive and Research Protocols for Ethics Line; (iv) Continuation of the training program, focusing on the Compliance System, applicable laws and awareness; (v) Definition of the corporate goal related to Compliance applicable to all company leaders; (vi) Approval of the Multi-Year Global Compliance Communication plan; (vii) Elaboration of the Procedure for Relations with Public Agents, regulating interactions with politicians and executives of public companies; (viii) Formal and effective participation in working groups: UN Anti-Corruption and ETHOS Integrity; (ix) Improvement in the processes of supplier´s registration and homologation with implementation of risk assessment and third-party integrity. (d) Class actions On July 1, 2015, a putative class action lawsuit was filed against the Company and its certain of its current and former officers in the United States District Court for the Southern District of New York. In the operative complaint, the Lead Plaintiff, Boilermaker-Blacksmith National Pension Trust, alleges that the Defendants made misrepresentations or omissions that inflated the price of the Company's stock in violation of U.S. securities laws. The Company has engaged a U.S. law firm to represent it and filed motion to dismiss on July 6, 2016. On March 31, 2017, the judge rendered a decision on the motion to dismiss granting it in part and denying it in part. With respect to the remaining claims, the class action is now in the discovery stage. The Company cannot foresee the outcome of this process. The Company may be named as a defendant in other legal actions. Furthermore, the Company may be required, in accordance with any applicable legal and regulatory limits, to indemnify directors, officers and employees that are defendants in the securities class action and any other related actions that may arise in the future. The litigation has required significant time and dedication of the Management of the Company and is expected to continue to require such time and attention in the future. 46 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated 20 Shareholders’ Equity The information related to the Company’s shareholders’ equity was presented in its 2016 annual financial statements, in Note 26. (a) Capital Amount of shares Preferred Preferred Common shares shares shares % class A % class B % Total % Odebrecht 226,334,623 50.11 79,182,498 22.95 305,517,121 38.32 Petrobras 212,426,952 47.03 75,761,739 21.96 288,188,691 36.15 ADR (i) 47,520,324 13.77 47,520,324 5.96 Other 12,907,077 2.86 141,311,303 40.96 578,330 100.00 154,796,710 19.42 Total 451,668,652 100.00 343,775,864 99.64 578,330 100.00 796,022,846 99.85 Treasury shares (ii) 1,234,758 0.36 1,234,758 0.15 Total 451,668,652 100.00 345,010,622 100.00 578,330 100.00 797,257,604 100.00 (i) American Depositary Receipts traded on the New York Stock Exchange (USA); (ii) Includes 1,154,758 shares held by Braskem Petroquímica considered as “treasury shares” in the consolidated shareholders’ equity, in the amount of R$48,892. 47 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated (b) Other comprehensive income - shareholders' equity Consolidated Attributed to shareholders' interest Defined Foreign Additional Deemed benefit Foreign currency Gain (loss) Total indexation of cost of plans actuarial sales Fair value translation on interest Braskem Non-controlling PP&E PP&E Gain (loss) hedge of hedge adjustment in subsidiary shareholders' interest in (i) (i) (ii) (iii) (iii) (iv) (v) interest Braskem Idesa Total On December 31, 2015 217,595 17,309 1,105,391 Additional indexation Realization (10,317) (10,317) (10,317) Income tax and social contribution 3,508 3,508 3,508 Deemed cost of jointly-controlled investment Realization (365) (365) (365) Income tax and social contribution 124 124 124 Foreign sales hedge Exchange rate 2,085,737 2,085,737 (44,931) 2,040,806 Transfer to result 421,800 421,800 421,800 Income tax and social contribution (857,954) (857,954) 13,479 (844,475) Fair value of Cash flow hedge Change in fair value 53,931 53,931 (27,812) 26,119 Transfer to result 1,904 1,904 (105) 1,799 Income tax and social contribution (22,334) (22,334) 8,375 (13,959) Fair value of cash flow hedge from jointly-controlled (10,004) (10,004) (10,004) Foreign currency translation adjustment (135,991) (135,991) 71,359 (64,632) On March 31, 2016 210,786 17,068 969,400 On December 31, 2016 190,359 16,344 1,169,088 Additional indexation Realization (10,317) (10,317) (10,317) Income tax and social contribution 3,508 3,508 3,508 Deemed cost of jointly-controlled investment Realization (365) (365) (365) Income tax and social contribution 124 124 124 Foreign sales hedge Exchange rate 1,161,459 1,161,459 226,883 1,388,342 Transfer to result 272,428 272,428 7,730 280,158 Income tax and social contribution (459,368) (459,368) (70,384) (529,752) Fair value of Cash flow hedge Change in fair value 55,007 55,007 1,989 56,996 Transfer to result 24,412 24,412 6,170 30,582 Income tax and social contribution (26,023) (26,023) (2,448) (28,471) Fair value of cash flow hedge from jointly-controlled 594 594 594 Foreign currency translation adjustment (251,244) (251,244) (48,167) (299,411) On March 31, 2017 183,550 16,103 917,844 (i) Transfer to retained earnings as the asset is depreciated or written-off. (ii) Transfer to retained earnings when the extinction of the plan. (iii) Transfer to the income statement when maturity, prepayment or loss of efficacy for hedge accounting. (iv) Transfer to the income statement when write-off of subsidiary abroad. (v) Transfer to the income statement when divestment or transfer of control of subsidiary. 48 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated 21 Earnings per share The table below shows the reconciliation of profit or loss for the period adjusted for the amounts used to calculate basic and diluted earnings per share. Basic and diluted Mar/2017 Mar/2016 Restated Profit for the year attributed to Company's shareholders of continued operations 1,798,676 810,285 Distribution of dividends attributable to priority: Preferred shares class "A" 208,416 208,409 Preferred shares class "B" 351 360 208,767 208,769 Distribution of 6% ​​of unit value of common shares 273,827 273,824 Distribution of plus income, by class: Common shares 747,297 186,072 Preferred shares class "A" 568,785 141,620 1,316,082 327,692 Reconciliation of income available for distribution, by class (numerator): Common shares 1,021,124 459,896 Preferred shares class "A" 777,201 350,029 Preferred shares class "B" 351 360 1,798,676 810,285 Weighted average number of shares, by class (denominator): Common shares 451,668,652 451,668,652 Preferred shares class "A" 343,775,864 343,768,220 Preferred shares class "B" 578,330 593,618 796,022,846 796,030,490 Profit (loss) per share (in R$) Common shares 2.2608 1.0182 Preferred shares class "A" 2.2608 1.0182 Preferred shares class "B" 0.6069 0.6065 49 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated 22 Net sales revenues Consolidated Parent company Mar/2017 Mar/2016 Mar/2017 Mar/2016 Sales revenue Restated Restated Domestic market 8,489,926 8,122,507 8,955,667 8,470,511 Foreign market 6,264,476 5,709,840 2,435,778 2,475,828 14,754,402 13,832,347 11,391,445 10,946,339 Sales and services deductions Taxes Domestic market (2,085,738) (1,787,039) (2,154,644) (1,840,437) Foreign market (7,321) (6,601) Costumers rebates Domestic market (3,267) (10,048) (2,629) (10,048) Foreign market (10,848) (11,979) 329 (434) Sales returns Domestic market (25,449) (87,271) (25,041) (66,866) Foreign market (22,051) (14,814) (1,944) (7,903) (2,154,674) (1,917,752) (2,183,929) (1,925,688) Net sales and services revenue 12,599,728 11,914,595 9,207,516 9,020,651 23 Other net income (expenses) Consolidated Mar/2017 Mar/2016 Restated Participation of members in profits and results (i) (86,369) (83,437) Expense and depreciation with hibernate plants (30,196) (20,597) Expenses from fixed assets (8,630) (23,988) Allowance for judicial and labor claims 2,764 (11,441) Other 20,922 1,840 (i) In the first quarter of 2016, the amounts related to this item were reclassified from “costs of goods sold” (R$38,494), “selling and distribution expenses” (R$1,504) and “general and administrative expenses” (R$43,439) (Note 2.5(a)). 50 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated 24 Financial results Consolidated Parent company Mar/2017 Mar/2016 Mar/2017 Mar/2016 Financial income Restated Restated Interest income 146,556 152,060 135,509 131,655 Other 18,424 13,434 15,583 12,408 164,980 165,494 151,092 144,063 Financial expenses Interest expenses (573,993) (534,713) (391,442) (533,716) Monetary variations on fiscal debts (27,486) (36,651) (25,867) Discounts granted (33,875) (20,844) (30,201) (15,866) Loans transaction costs - amortization (12,491) (15,100) (1,173) (1,299) Adjustment to present value - appropriation (138,159) (68,928) (131,434) Other (84,643) (54,080) (31,017) (29,125) Exchange rate variations, net On financial assets (179,983) (429,956) (79,467) (818,713) On financial liabilities 465,018 (430,440) (133,808) (2,922) 285,035 Total 25 Expenses by nature and function Consolidated Parent company Mar/2017 Mar/2016 Mar/2017 Mar/2016 Classification by nature: Raw materials other inputs (7,219,540) (7,014,876) (5,962,057) (5,871,950) Personnel expenses (545,269) (567,574) (430,000) (432,839) Outsourced services (487,329) (456,096) (338,500) (326,826) Depreciation, amortization and depletion (702,122) (569,771) (467,835) (490,773) Freights (490,096) (498,644) (325,403) (360,731) Other income (expenses), net (259,313) (278,553) (200,519) (191,171) Total Classification by function: Cost of products sold (8,911,633) (8,613,285) (7,183,595) (7,148,985) Selling and distribution (346,302) (306,756) (224,492) (222,625) General and administrative (310,563) (285,256) (199,802) (169,918) Research and development (33,662) (42,594) (23,291) (23,065) Other income (expenses), net (101,509) (137,623) (93,134) (109,697) Total 51 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated 26 Segment information The information by segment was presented in the 2016 annual financial statements, in Note 33. Mar/2017 Operating expenses Net Cost of Selling, general Results from Other operating sales products Gross and distribuition equity income Operating revenue sold profit expenses investments (expenses), net profit (loss) Reporting segments Basic petrochemicals 6,563,577 (5,199,511) 1,364,066 (188,475) (26,601) 1,148,990 Polyolefins 4,845,245 (3,805,242) 1,040,003 (330,566) (37,835) 671,602 Vinyls 808,499 (690,460) 118,039 (37,962) (17,710) 62,367 USA and Europe 2,424,663 (1,725,752) 698,911 (165,926) 482 533,467 Mexico 940,405 (505,361) 435,044 (66,431) 5,498 374,111 Total 15,582,389 3,656,063 2,790,537 Other segments 4,242 (4,694) (452) (694) (1,146) Corporate unit 64,958 12,209 (24,649) 52,518 Braskem consolidated before eliminations and reclassifications 15,586,631 3,655,611 12,209 2,841,909 Eliminations and reclassifications (2,986,903) 3,019,387 32,484 33,875 66,359 Total 12,599,728 3,688,095 12,209 2,908,268 Mar/2016 Operating expenses Net Cost of Selling, general Results from Other operating sales products Gross and distribuition equity income Operating revenue sold profit expenses investments (expenses), net profit (loss) Reporting segments Basic petrochemicals 5,949,856 (4,798,149) 1,151,707 (151,058) (52,521) 948,128 Polyolefins 5,091,772 (4,031,689) 1,060,083 (309,518) (33,163) 717,402 Vinyls 746,358 (671,390) 74,968 (54,302) (6,253) 14,413 USA and Europe 2,534,641 (1,598,961) 935,680 (110,844) (9,996) 814,840 Mexico 167,972 (161,670) 6,302 (30,248) (1,121) (25,067) Total 14,490,599 3,228,740 2,469,716 Other segments 3,162 (3,751) (589) (1,196) (2,211) (3,996) Corporate unit (19,834) 1,687 (8,206) (26,353) Braskem consolidated before eliminations and reclassifications 14,493,761 3,228,151 1,687 2,439,367 Eliminations and reclassifications (2,579,166) 2,652,325 73,159 42,394 (24,152) 91,401 Total 11,914,595 3,301,310 1,687 2,530,768 52 Braskem S.A. Notes to the financial statements at March 31, 2017 All amounts in thousands of reais, unless otherwise stated 27 Events after the reporting period (a) On June 21, 2017, the Board of Directors approved the construction of a new polypropylene production facility in the city of La Porte, Texas, in the United States. The approximate amount investment is up to US$675 million to the production of 450 thousand tons per year. Completion of this project is planned for 2020. (b) On June 30, 2017 the Company was in default of contractual obligations borrowings contracted (covenants) from financial institutions and the capital markets related to the presentation of audited financial statements. That restrictive clause requires the presentation of its audited financial statements within the legal deadline (or within 120 days from the end of the fiscal year). For this reason, in the quarterly information of June 30, the amount of R$40,481, was reclassified to current liabilities, in compliance with CPC 26 and its corresponding accounting standard IAS 1 (Presentation of Financial Statements). According to the standards mentioned above, such reclassification is required when a contractual breach entitles creditors to request the immediate repayment of the obligations in the short-term. In this context, note that none of the Company's creditors requested such advance payment of the obligations and that Braskem has been settling these obligations in accordance with their original maturity schedule. Additionally, noncompliance with said clauses of the Parent company will be automatically complied with once the audited financial statements are presented, as of when said creditors will no longer be entitled to request the immediate repayment of short-term obligations, reversing the amount of R$40,481 from current liabilities to non-current liabilities. 53 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: August 17, 2017 BRASKEM S.A. By: /s/Pedro van Langendonck Teixeira de Freitas Name: Pedro van Langendonck Teixeira de Freitas Title: Chief Financial Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
